Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10536 Page 1 of 84




                                    EXHIBIT 1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10537 Page 2 of 84




      1
      2
      3
      4
      5
      6
      7                          UNITED STATES DISTRICT COURT
      8                       SOUTHERN DISTRICT OF CALIFORNIA
      9
     10
     11
     12   CRYSTAL HILSLEY and WILLIAM    ) Case No. 3:17-CV-2335-GPC-MDD
     13   RILEY, on behalf of themselves and all
                                         )
          others similarly situated,     )
     14                                  ) CLASS ACTION
                           Plaintiffs,   )
     15                                  ) CLASS  LITIGATION
                                           SETTLEMENT      AGREEMENT
              vs.                        )
     16                                  )
     17                                  )
                                         )
     18   OCEAN SPRAY CRANBERRIES, INC., )
                                         )
     19                    Defendant.    )
                                         )
     20                                  )
     21                                  )
                                         )
     22                                  )
                                         )
     23                                  )
                                         )
     24                                  )
     25                                  )

     26
     27
     28
                                                    -1-
                              Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                   CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10538 Page 3 of 84



      1
                  This Class Litigation Settlement Agreement (the “Settlement Agreement”) is
      2
          made and entered into by and between plaintiff Crystal Hilsley (“Hilsley”) and
      3
          William Riley (“Riley”) (collectively “Plaintiffs”), individually for themselves and
      4
          on behalf of the national settlement class they purport to represent, counsel for
      5
          Plaintiff, Law Offices of Ronald A. Marron, APLC and Law Offices of David Elliot
      6
          (collectively, “Class Counsel”), and Defendant Ocean Spray Cranberries, Inc.
      7
          (“Ocean Spray” or “Defendant”). Plaintiffs and Defendant are referred to hereinafter
      8
          as the “Settling Parties.” This settlement is intended fully, finally, and forever to
      9
          resolve, discharge, release, and settle the lawsuit captioned Hilsley v. Ocean Spray
     10
          Cranberries, Inc., Case No. 3:17-CV-2335 (the “Litigation”), upon and subject to
     11
          the terms and conditions herein.
     12
     13   1.      Recitals
     14        1.1.       On September 19, 2017, Plaintiff Crystal Hilsley filed a Class Action
     15   Complaint against Ocean Spray Cranberries, Inc. (“Ocean Spray”) and Arnold
     16   Worldwide, LLC (“Arnold Worldwide”) in the Superior Court of California for the
     17   County of San Diego, captioned Hilsley v. Ocean Spray Cranberries, Inc., et. al.,
     18   Case No. 37-2017-00034869-CU-BT-CTL.
     19        1.2.       On November 16, 2017, Defendant Ocean Spray filed a Notice of
     20   Removal and the case was transferred to the United States District Court for the
     21   Southern District of California (the “Court”), Case No. 3:17-CV-2335-GPC-MDD
     22   (the “Litigation”). (Dkt. No. 1).
     23        1.3.       Hilsley’s Complaint alleged that Ocean Spray’s product labels claiming
     24   that Ocean Spray fruit-flavored beverage products contain “No Artificial Flavors”
     25   are false and misleading because the Products actually contain the artificial flavoring
     26   ingredients dl-malic acid and/or fumaric acid. (Dkt. No. 1-2). The Complaint sought
     27   both monetary damages and injunctive relief for the following claims: (1) Violations
     28   of the Consumers Legal Remedies Act, Cal. Civ. Code Sections 1750, et seq.; (2)
                                                    -1-
                              Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                   CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10539 Page 4 of 84



      1
          Violations of the False Advertising law, Cal. Bus. & Prof. Code Sections 17500, et
      2
          seq.; (3) Violations of the Unfair Competition Law, Cal. Bus. & Prof. Code Sections
      3
          17200, et seq.; (4) Breach of Express Warranties; and (5) Breach of Implied
      4
          Warranties. (Dkt. No. 1-2).
      5
              1.4.        On August 16, 2018, Plaintiff filed a Motion for Class Certification and
      6
          to Appoint Class Counsel. (Dkt. No. 23).
      7
              1.5.        On September 8, 2018, Ocean Spray filed a Motion for Summary
      8
          Judgment. (Dkt. No. 31).
      9
              1.6.        On November 29, 2018, the Court issued an Order Granting in Part and
     10
          Denying in Part Plaintiff’s Motion for Class Certification and to Appoint Class
     11
          Counsel. (Dkt. No. 83). Class certification was granted with respect to Plaintiff’s
     12
          claims under the Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq.
     13
          (“CLRA”), the Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
     14
          (“UCL”), and the False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.
     15
          (“FAL”). (Dkt. No. 83). However, the Court denied class certification for Plaintiff’s
     16
          claims for breach of express and implied warranties. (Dkt. No. 83).
     17
              1.7.        On October 30, 2018, the Court issued an Order Denying Defendants’
     18
          Motion for Summary Judgment, holding that “that there is a material issue of
     19
          disputed fact whether malic acid and fumaric acid function as flavors in Defendants’
     20
          Ocean Spray products.” (Dkt. No. 76).
     21
              1.8.        On March 27, 2019, Plaintiff filed a Motion for Partial Summary
     22
          Judgment. (Dkt. No. 101).
     23
              1.9.        A Mandatory Settlement Conference was scheduled to take place
     24
          before Magistrate Judge Dembin on April 1, 2019. (Dkt. No. 14).
     25
              1.10.       After reviewing the Parties’ Confidential Settlement Conference Briefs,
     26
          Judge Dembin vacated the Mandatory Settlement Conference, finding that “a
     27
          settlement conference at this time is futile.” (Dkt. No. 96).
     28

                                                    -2-
                              Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                   CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10540 Page 5 of 84



      1
              1.11.       On April 11, 2019, Plaintiff filed a Motion to Exclude the Testimony,
      2
          Opinions, and Reports of Defendants’ Experts. (Dkt. No. 105).
      3
              1.12.       On April 11, 2019, Defendant Ocean Spray Cranberries, Inc. filed a
      4
          Motion for Summary Judgment and a Motion to Decertify the Class. (Dkt. Nos. 108-
      5
          109).
      6
              1.13.       On April 11, 2019, Arnold Worldwide, LLC, filed a Motion for
      7
          Summary Judgment. (Dkt. No. 111).
      8
              1.14.       On June 24, 2019, the Court denied Plaintiff’s Motion to Exclude
      9
          Defendant’s Experts. (Dkt. No. 188).
     10
              1.15.       On July 3, 2019, the Court granted in part and denied in part Plaintiff’s
     11
          Motion for Partial Summary Judgment, denied Defendant Ocean Spray’s Motion for
     12
          Summary Judgment, and granted Defendant Arnold Worldwide, LLC’s Motion for
     13
          Summary Judgment. (Dkt. No. 193). Defendant Arnold Worldwide, LLC was
     14
          dismissed as a Defendant and several of Ocean Spray’s affirmative defenses were
     15
          dismissed. See id.
     16
              1.16.       On July 10, 2019, the Court denied Ocean Spray’s Motion to Decertify
     17
          the Class. (Dkt. No. 196).
     18
              1.17.       Plaintiff and Ocean Spray both filed Rule 26(a)(3)(A) Pretrial
     19
          Disclosures on July 26, 2019. (Dkt. Nos. 201, 202).
     20
              1.18.       On July 25, 2019, Plaintiff filed a Notice of Related Case, asserting that
     21
          the action titled Froio, et al. v. Ocean Spray Cranberries, Inc., Case No. 1:18-cv-
     22
          12005-FDS (D. Mass. Sept. 24, 2018) (“Froio”) is related to the Hilsley action. (Dkt.
     23
          No. 198).
     24
              1.19.       That same day, July 25, 2019, Plaintiff filed an Ex Parte Motion to
     25
          Clarify and Amend Order Granting in Part and Denying in Part Plaintiff’s Motion
     26
          for Class Certification and Appointing Class Counsel. (Dkt. No. 199).
     27
     28

                                                    -3-
                              Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                   CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10541 Page 6 of 84



      1
              1.20.       On August 2, 2019, Ocean Spray filed an Opposition to Plaintiff’s
      2
          Notice of Related Case and an Opposition to Plaintiff’s Ex Parte Motion. (Dkt. Nos.
      3
          204-205).
      4
              1.21.       On August 22, 2019, Ocean Spray filed a motion to stay the Hilsley
      5
          action in light of a “memorandum of understanding has recently been executed
      6
          between the parties to the Froio action” that would include a nationwide class action
      7
          settlement. (Dkt. No. 210).
      8
              1.22.       The Parties attended a Pretrial Conference that took place on August
      9
          23, 2019. During the Pretrial Conference, the Court entered an Order setting a trial
     10
          date for November 4, 2019, but encouraged the Parties to discuss a resolution of the
     11
          Hilsley matter. (Dkt. No. 213).
     12
              1.23.       Thereafter, the Parties in this action began engaging in meaningful
     13
          settlement negotiations.
     14
              1.24.       On August 26, 2019, Magistrate Judge Mitchell D. Dembin ordered that
     15
          a settlement conference will be held on September 19, 2019.
     16
              1.25.       On September 4, 2019, Defendant filed a Notice of Withdrawal of its
     17
          Motion to Stay Proceedings to allow for continued settlement negotiations. (Dkt.
     18
          No. 216).
     19
              1.26.       On a date to be set by the Court, an Amended Complaint will be filed
     20
          to add Riley as a named plaintiff and to expand the scope of the class to a national
     21
          class, as well as to apply to other products sold within the United States during the
     22
          class period that contained malic and/or fumaric acid, which also were labeled with
     23
          the claim “no artificial flavors.”
     24
              1.27.       The Settling Parties and their counsel have extensively investigated the
     25
          facts and issues raised in the Litigation, and have sufficient information to evaluate
     26
          their settlement and this Settlement Agreement.
     27
              1.28.       Between March 2018 and March 2019, the Settling Parties have
     28
          exchanged substantial written discovery requests and responses, exchanged
                                              -4-
                        Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10542 Page 7 of 84



      1
          voluminous expert reports, and have taken numerous fact witness and expert witness
      2
          depositions.
      3
              1.29.       Ocean Spray denies the allegations in the Litigation and that it has any
      4
          liability to Plaintiff or any consumer arising from the claims asserted in the
      5
          Litigation. Nonetheless, to avoid the substantial burden, risk, and distraction that
      6
          arises from continuation of the Litigation, and fully and finally to resolve the claims
      7
          asserted or that could have been asserted against it therein, Ocean Spray has agreed
      8
          to the terms of this Settlement Agreement.
      9
              1.30.       Counsel for Plaintiff and Defendant engaged in arm’s-length
     10
          negotiations to achieve settlement of the Litigation. After extensive confidential
     11
          settlement negotiations, the Settling Parties reached an agreement that forms the
     12
          basis of this Settlement Agreement. The Settling Parties did not discuss attorneys’
     13
          fees, costs, or any potential incentive awards for Plaintiff until they first agreed on
     14
          the substantive terms of their settlement.
     15
              1.31.       Class Counsel analyzed and evaluated the merits of Ocean Spray’s
     16
          defenses, the risks of continued litigation, and the benefits this settlement would
     17
          confer on Plaintiff and the Settlement Class, as defined below. Among the risks of
     18
          continued litigation considered by Class Counsel are the possibilities that Plaintiff
     19
          will be unable to prove liability, damages, or entitlement to injunctive relief at trial
     20
          on a class-wide or individual basis, as well as the fact that, even if proven, Ocean
     21
          Spray could challenge the determinations on appeal.
     22
              1.32.       Based on their experience and knowledge of the strength of the claims
     23
          and defenses in the Litigation, counsel for the Parties concluded and are satisfied
     24
          that the terms and conditions of this Settlement Agreement are fair, reasonable,
     25
          adequate, and in the best interest of the Settlement Class and the Settling Parties.
     26
              1.33.       Nothing in this Settlement Agreement or the circumstances relating to
     27
          or that give rise to this Settlement Agreement constitute or shall be deemed to
     28
          constitute an admission by Ocean Spray of any type or nature, including of the claims
                                                 -5-
                           Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10543 Page 8 of 84



      1
          asserted in the Litigation, or a waiver of Ocean Spray’s objections and defenses to
      2
          the claims asserted in the Litigation, including class certification.
      3
                  NOW, THEREFORE, pursuant to the terms set forth herein and subject to
      4
          the Court’s approval of this Settlement Agreement, the Parties hereby stipulate and
      5
          agree, including on behalf of the Settlement Class, as defined below, fully and finally
      6
          to settle, compromise, and resolve the claims that were or could have been asserted
      7
          in the Litigation.
      8
      9
     10   2.      Definitions
     11           Capitalized terms in this Settlement Agreement are defined by the terms set
     12   forth in this Section. If and to the extent Definitions in this Section conflict with
     13   other terms set forth in this Settlement Agreement, the Definitions in this Section
     14   shall govern.
     15        2.1.       “Authorized Claimant” means any member of the Settlement Class who
     16   completely and timely submits a Claim Form that the Settlement Administrator has
     17   reviewed and validated.
     18        2.2.       “Claimant” means a person who submits a Claim Form consistent with
     19   the Claims process detailed in Section 6 of this Settlement Agreement.
     20        2.3.       “Claims Deadline” means one-hundred twenty (120) days after the date
     21   the Notice is disseminated to the Settlement Class by the Settlement Administrator.
     22        2.4.       “Claim Form” means online and paper forms in substantially the same
     23   form attached hereto as Exhibit A.
     24        2.5.       “Class Counsel” means the Law Offices of Ronald A. Marron, APLC,
     25   the Law Office of David Elliot, and the attorneys at those firms assisting in
     26   representation of the Settlement Class.
     27        2.6.       “Class Counsel’s Fees” means an award approved by the Court of
     28   Plaintiff’s attorneys’ fees, costs, and expenses in an amount up to 33.33% of the total
                                                     -6-
                               Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                    CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10544 Page 9 of 84



      1
          Settlement Fund, as well as any fees the Court may award to any other person (other
      2
          than Ocean Spray).
      3
              2.7.        “Class Period” means January 1, 2011 to the date on which preliminary
      4
          approval is granted pursuant to Section 6 herein.
      5
              2.8.        “Effective Date” means the date on which the Final Judgment (defined
      6
          below) in the Action become “Final.” As used in this Settlement Agreement, “Final”
      7
          means one (1) business day after all of the following conditions have been satisfied:
      8
              (1) the Final Judgment has been entered; and
      9
              (2) if reconsideration and/or appellate review is not sought from the Final
     10
          Judgment, the expiration of the time for filing or noticing any motion for
     11
          reconsideration, appeal, petition, and/or writ; or
     12
              (3) if reconsideration and/or appellate review is sought from the Final Judgment:
     13
          (a) the date on which the Final Judgment is affirmed and is no longer subject to
     14
          judicial review, or (b) the date on which the motion for reconsideration, appeal,
     15
          petition, or writ is dismissed or denied and the Final Judgment is no longer subject
     16
          to judicial review.
     17
              2.9.        “Final Approval” means: (a) issuance of a Court order granting final
     18
          approval of the settlement and this Settlement Agreement as binding on the Settling
     19
          Parties and the Settlement Class; (b) the Court’s determination that the Settlement
     20
          Agreement and Preliminary Approval Order are fair, adequate, reasonable, and
     21
          binding on the Settlement Class; (c) determination that the relief provided in this
     22
          Settlement Agreement should be disseminated to the Settlement Class; (d)
     23
          effectuating the releases set forth in Section 10 of this Settlement Agreement; (e)
     24
          entering final judgment in the Litigation; and (f) retaining continuing jurisdiction
     25
          over the interpretation, implementation, and enforcement of the Settlement.
     26
              2.10.       “Final Approval Hearing” means the hearing to be held by the Court to
     27
          adjudicate whether:
     28

                                                    -7-
                              Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                   CLASS LITIGATION SETTLEMENT AGREEMENT
          ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10545 Page 10 of
                                      84


     1
             (1) the terms of this Settlement Agreement are fair, reasonable, and adequate to
     2
         the Settlement Class and should be approved;
     3
             (2) the Notice constitutes due, adequate, and sufficient notice to all persons
     4
         entitled to notice of the Litigation and meets all applicable requirements of the
     5
         Federal Rules of Civil Procedure, the Class Action Fairness Act, the United States
     6
         Constitution (including the Due Process Clause), rules of this Court, and any other
     7
         applicable law, and constitutes notice as directed by the Court in the Preliminary
     8
         Approval Order to apprise the Settlement Class of the (a) pendency of the Litigation;
     9
         (b) nature and terms of the Settlement; (c) right of Settlement Class members to
    10
         object to the Settlement; and (d) right of Settlement Class members to appear at the
    11
         Final Approval Hearing;
    12
             (3) a final judgment should be entered dismissing the Litigation with prejudice,
    13
         as contemplated by this Settlement Agreement;
    14
             (4) the Court should permanently bar and enjoin (a) all Settlement Class members
    15
         from filing, commencing, prosecuting, intervening or participating in (as class
    16
         members or otherwise), or receiving any benefit or other relief from another lawsuit,
    17
         arbitration, or administrative, regulatory, or other proceeding (as well as a motion or
    18
         complaint in intervention in this Litigation if the person or entity filing such motion
    19
         or complaint in intervention purports to be acting as, on behalf of, for the benefit of,
    20
         or derivatively for any of the above persons or entities) or order, in any jurisdiction
    21
         or forum, that is based upon, arises out of, or relates to any Released Claim as to any
    22
         Released Party, and (b) all persons and entities from filing, commencing, or
    23
         prosecuting any other lawsuit as a class action (including seeking to amend a pending
    24
         complaint to include class allegations or by seeking class certification in a pending
    25
         action) or other proceeding on behalf of any Settlement Class member as to the
    26
         Released Parties, if such other lawsuit is based upon, arises out of, or relates to any
    27
         Released Claim, including any claim that is based upon, arises out of, or relates to
    28
         the Litigation or the transactions or occurrences referred to therein;
                                                   -8-
                           Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                 CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10546 Page 11 of
                                      84


     1
             (5) the Court should approve the Fee and Expense Award to Class Counsel; and
     2
             (6) any other matter that the Court may deem appropriate.
     3
         The Parties anticipate the Final Approval Hearing will be scheduled approximately
     4
         one hundred and fifty (150) days after the Notice to the Class.
     5
             2.11.       “Final Judgment” means the “Final Judgment and Order of Dismissal”
     6
         to be entered by the Court, which, among other things, fully and finally approves
     7
         this Settlement Agreement and dismisses the Litigation with prejudice.
     8
             2.12.       “Incentive Award” means the award that will be sought by application
     9
         and, if approved by the Court, will be payable to the Plaintiffs from the Settlement
    10
         Fund for their roles as class representatives and the responsibility and work attendant
    11
         to those roles.
    12
             2.13.       “Notice” means the notice to be disseminated by the Settlement
    13
         Administrator consistent with Notice Plan attached hereto as Exhibit D, including,
    14
         but not limited to, the Long-Form and Short-Form Notices attached hereto as
    15
         Exhibits B and C.
    16
             2.14.       “Notice Date” means the date Notice is communicated to Settlement
    17
         Class members pursuant to Section 6 of this Settlement Agreement.
    18
             2.15.       “Notice Plan” means the proposal for dissemination of Notice to
    19
         members of the Settlement Class, attached hereto as Exhibit D.
    20
             2.16.       “Objection” means the written communication that must be sent to the
    21
         Settlement Administrator and postmarked on or before the Objection/Exclusion
    22
         Deadline by a Settlement Class member who wishes to object to the terms of the
    23
         Settlement as defined in Section 5.2 below.
    24
             2.17.       “Objection/Exclusion Deadline” is the date by which an Objection or
    25
         Request for Exclusion by a Settlement Class member must be postmarked, as
    26
         ordered by the Court in its Preliminary Approval Order referred to in Section 4 of
    27
         this Settlement Agreement.
    28

                                                   -9-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10547 Page 12 of
                                      84


     1
             2.18.       “Plaintiffs” means class representative Crystal Hilsley and William
     2
         Riley.
     3
             2.19.       “Preliminary Approval Order” means the order to be entered by the
     4
         Court, substantially in the form attached hereto as Exhibit E which preliminarily
     5
         approves the Settlement, certifies the Settlement Class, sets dates for the Final
     6
         Approval Hearing, Objection/Exclusion Deadline, and Notice Date, and approves
     7
         the Notice Plan and Claim Form.
     8
             2.20.       “Product” or “Products” means Ocean Spray’s beverage products that
     9
         (a) contain the artificial versions of malic acid and/or fumaric acid as an ingredient,
    10
         and (b) are sold with labels that contain the claim “no artificial flavors.”
    11
             2.21.       “Released Claims” means the claims released in accordance with
    12
         Section 10 of this Settlement Agreement.
    13
             2.22.       “Released Parties” means Defendant Ocean Spray Cranberries, Inc.,
    14
         and any and all of its respective past, present, and future heirs, executors,
    15
         administrators, predecessors, successors, assigns, parent companies, subsidiaries,
    16
         divisions, joint venturers, entities in which Defendant had a controlling interest,
    17
         holding companies, employees, agents, consultants, marketing partners, resellers,
    18
         lead generators, telemarketers, independent contractors, insurers, reinsurers,
    19
         directors, officers, partners, principals, attorneys, accountants, financial advisors,
    20
         investors, investment bankers, underwriters, shareholders, auditors, legal
    21
         representatives, successors in interest, affiliates, trusts, and corporations; and each
    22
         and all of the past, present, and future officers, directors, principals, representatives,
    23
         employees, agents, shareholders, attorneys, stockholders, successors, executors,
    24
         claim service managers, subrogees, and assigns of any of the foregoing entities; and
    25
         any and all of Defendant’s manufacturers, distributors, licensees, agents, contractors,
    26
         co-packers, customers, retailers and suppliers of the relevant Products.
    27
             2.23.       “Request for Exclusion” means the written communication that must
    28
         be sent to the Settlement Administrator and postmarked on or before the
                                             -10-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                            CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10548 Page 13 of
                                      84


     1
         Objection/Exclusion Deadline by a Settlement Class member who wishes to be
     2
         excluded from the Settlement Class as defined in Section 5.1 below
     3
             2.24.       “Settlement” or “Settlement Agreement” means this Class Action
     4
         Settlement Agreement, including all exhibits hereto.
     5
             2.25.       “Settlement    Administrator”    means     Classaura    Class    Action
     6
         Administration, which will provide Notice to the Settlement Class and administer
     7
         the Claims process. The Parties shall select a successor Settlement Administrator in
     8
         the event one becomes necessary.
     9
             2.26.       “Settlement Class” is defined as follows: All United States citizens and
    10
         residents who purchased any of the following Products for personal or household
    11
         use and not for resale, in their respective state of citizenship from January 1, 2011
    12
         until the date preliminary approval is granted:
    13          • Ocean Spray® Cran-Apple™;
    14          • Ocean Spray® Cran-Grape™;
    15          • Ocean Spray® “100% Apple” Juice Drink;
                • Ocean Spray® Cran-Raspberry™;
    16          • Ocean Spray® Wave™ Apple with White Cranberries;
    17          • Ocean Spray® Wave™ Berry Medley;
    18          • Ocean Spray® Cran-Cherry™;
                • Ocean Spray® Cran-Pineapple™;
    19
                • Ocean Spray®_Cran-Pomegranate™;
    20          • Ocean Spray® Diet Cran-Pomegranate™;
    21          • Ocean Spray® Diet Cran-Cherry™;
                • Ocean Spray® 100% Juice Cranberry Cherry Flavor
    22
                • Ocean Spray® Cran-Strawberry™
    23          • Ocean Spray® Diet Blueberry
    24          • Ocean Spray® Diet Cranberry with Lime
                • Ocean Spray® Cran-Lemonade™
    25
                • Ocean Spray® Classic Tea White Cranberry Peach
    26          • Ocean Spray® Cran-Tea™ White Cranberry Peach
    27          • Ocean Spray® Classic Tea Cranberry
                • Ocean Spray® Cran-Tea™ Cranberry
    28
                • Ocean Spray® 100% Premium Juice Cranberry Apple
                                                   -11-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10549 Page 14 of
                                      84


     1           •   Ocean Spray® 100% Cranberry Concord Grape
     2           •   Ocean Spray® 100% Juice Cranberry Raspberry
     3           •   Ocean Spray® 100% Juice Cranberry Pomegranate
                 •   Ocean Spray® 100% Juice Tropical Citrus Fruit & Vegetable
     4           •   Ocean Spray® Light Tropical Citrus Fruit & Vegetable
     5           •   Ocean Spray® 100% Juice Cranberry Pomegranate Blueberry Fruit &
     6               Vegetable
                 •   Ocean Spray® Pink Cranberry Passionfruit Juice Drink
     7           •   Ocean Spray® 100% Juice Cranberry Mango
     8           •   Ocean Spray® Pink Lite Cranberry Juice Drink
     9           •   Ocean Spray® Light Cran-Mango™
                 •   Ocean Spray® Pink Cranberry Juice Drink
    10           •   Ocean Spray® Pink Lite Cranberry Juice Drink
    11           •   Ocean Spray® Pink Cranberry Juice Drink
    12           •   Ocean Spray® Ruby Pomegranate
                 •   Ocean Spray® Diet Cran-Tea™
    13           •   Ocean Spray® 100% Juice Cranberry Pineapple
    14           •   Ocean Spray® Diet Cran-Pineapple™
    15           •   Ocean Spray® Mocktails Tropical Citrus
                 •   Ocean Spray® Cran-America™
    16           •   Ocean Spray® Pink Cranberry Juice Drink
    17           •   Ocean Spray® Cranharvest™ Cranberry Apple Cider
    18           •   Ocean Spray® Diet Cran-Raspberry™
                 •   Ocean Spray® Diet Cran-Apple™
    19           •   Ocean Spray® Diet Cranberry
    20           •   Ocean Spray® Diet Cran-Grape™
    21           •   Ocean Spray® Cranberry Cranenergy™
                 •   Ocean Spray® Diet Ruby Red
    22           •   Ocean Spray® New Light 50 Cranberry Grape
    23           •   Ocean Spray® Sparkling Citrus Tangerine
    24           •   Ocean Spray® Cranenergy™ Sparkling Diet Cranberry
                 •   Ocean Spray® Ruby Cherry
    25
                 •   Ocean Spray® Cherry Juice Cocktail
    26           •   Ocean Spray® Cranenergy™ Sparkling Cranberry
    27           •   Ocean Spray® Sparkling Pink Cranberry Juice Drink
                 •   Ocean Spray® Pom Blue Sparkling Beverage
    28
                 •   Ocean Spray® Sparkling Cranberry
                                                   -12-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10550 Page 15 of
                                      84


     1           •   Ocean Spray® Diet Pom Blue Sparkling Beverage
     2           •   Ocean Spray® Sparkling Diet Cranberry
     3           •   Ocean Spray® Sparkling Cran-Raspberry™
                 •   Ocean Spray® Sparkling Cran-Grape™
     4           •   Ocean Spray® Diet Cran-Lemonade™
     5           •   Ocean Spray® Cran-Mango™
     6           •   Ocean Spray® Ruby Cranberry
                 •   Ocean Spray® 100% Citrus Tangerine Orange
     7
                 •   Ocean Spray® 100% Citrus Mango Pineapple
     8           •   Ocean Spray® Cran-Tropical™ Juice Drink
     9           •   Ocean Spray® Light Cranberry Apple
                 •   Ocean Spray® Diet Cran-Mango™
    10
                 •   Ocean Spray® Light Ruby Red
    11           •   Ocean Spray® Blueberry Juice Cocktail
    12           •   Ocean Spray® Blueberry Pomegranate
                 •   Ocean Spray® Diet Blueberry Pomegranate
    13
                 •   Ocean Spray® Pomegranate Cranenergy™
    14           •   Ocean Spray® Light Cran-Pomegranate™
    15           •   Ocean Spray® Wave ™ Mango Pineapple
                 •   Ocean Spray® Raspberry Cranenergy™
    16
                 •   Ocean Spray® Diet Cran-Blackberry™
    17           • Ocean Spray® New Light 50 Cranberry Raspberry.
    18           The Settlement Class specifically excludes Defendant’s current and former
    19   officers and directors, members of the immediate families of Defendant’s officers
    20   and directors, Defendant’s legal representatives, heirs, successors, and assigns, any
    21   entity in which Defendant has or had a controlling interest during the Class Period,
    22   and the judicial officers to whom this lawsuit is assigned.
    23       2.27.       “Settlement Fund” means the Five Million Four Hundred Thousand
    24   Dollar ($5,400,000.00) payment which Ocean Spray will, within 45 days of the
    25   Preliminary Approval Order, deposit from which the Settlement Administrator shall
    26   pay expenses associated with administration of this Settlement, as approved by the
    27   Court, including, without limitation: payments to Settlement Class members, costs
    28

                                                   -13-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10551 Page 16 of
                                      84


     1
         of Notice, Fee and Expense Award, Incentive Awards, and other legal expenses as
     2
         described in Section 7.
     3
              2.28.      “Settlement Payment” means the amount to be paid to an Authorized
     4
         Claimant as described in Section 8.
     5
              2.29.      “Settlement Website” means an internet website created and
     6
         maintained by the Settlement Administrator to provide the Settlement Class with
     7
         information relating to the Settlement, including relevant documents and electronic
     8
         and printable forms relating thereto, including the Claim Form, which can be
     9
         submitted online through an internet-based form or printed and mailed. The URL of
    10
         the Settlement Website shall be provided in the Notice.
    11
    12   3.      Stipulation to Class Certification
    13        3.1.       The Settling Parties hereby stipulate, for purposes of this Settlement
    14   only, that the requirements of Federal Rules of Civil Procedure 23(a), 23(b)(2), and
    15   23(b)(3) are satisfied and, subject to Court approval, the Settlement Class shall be
    16   certified for settlement purposes pursuant to the terms and conditions set forth in this
    17   Settlement Agreement. The Settling Parties stipulate and agree to conditional
    18   certification of the Settlement Class for purposes of this Settlement only. Should the
    19   Court not grant Final Approval of the Settlement, for whatever reason, this
    20   stipulation to class certification shall become null and void.
    21
         4.      Preliminary Approval
    22
    23           4.1. On a date to be set by the Court, Plaintiff shall apply to the Court for entry
    24           of a Preliminary Approval Order substantially in the form attached hereto as
    25           Exhibit E The Preliminary Approval Order shall include provisions that:
    26                   4.1.1. Preliminarily approve this Settlement as falling within the range
    27           of reasonableness meriting possible final approval;
    28

                                                   -14-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10552 Page 17 of
                                      84


     1
                         4.1.2. Direct Notice to the Settlement Class in the manner specified in
     2
                 this Settlement Agreement as set forth in Section 6 below;
     3
                         4.1.3. Preliminarily determine that Plaintiff is a member of the
     4
                 Settlement Class and, for purposes of the Settlement Agreement, satisfies the
     5
                 requirements of Rule 23 of the Federal Rules of Civil Procedure to appoint
     6
                 her as a class representative of the Settlement Class;
     7
                         4.1.4. Conditionally certify the Settlement Class under Rules 23(b)(2)
     8
                 and 23(b)(3) of the Federal Rules of Civil Procedure for settlement purposes
     9
                 only;
    10
                         4.1.5. Appoint the Law Offices of Ronald A. Marron, APLC and the
    11
                 Law Office of David Elliot as Class Counsel pursuant to Rule 23(g);
    12
                         4.1.6. Schedule the Final Approval Hearing;
    13
                         4.1.7. Set a briefing schedule for a Motion for Final Approval of the
    14
                 Settlement;
    15
                         4.1.8. Approve designation of Classaura Class Action Administration
    16
                 as Settlement Administrator;
    17
                         4.1.9. Establish a Notice Date and direct the Settlement Administrator
    18
                 to cause Notice to be disseminated in the manner set forth in this Settlement
    19
                 Agreement within forty-five (45) days after entry of the Preliminary Approval
    20
                 Order;
    21
                         4.1.10. Determine that the Notice to be sent to the Settlement Class: (a)
    22
                 meets the requirements of Rule 23(c)(3) of the Federal Rules of Civil
    23
                 Procedure and the Due Process Clause of the United States Constitution; (b)
    24
                 is the best practicable notice under the circumstances; and (c) is reasonably
    25
                 calculated to apprise Settlement Class members of the pendency of the
    26
                 Litigation and their right to object and opt out of or participate in the
    27
                 Settlement within the timeframe provided herein;
    28

                                                   -15-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10553 Page 18 of
                                      84


     1
                         4.1.11. Require members of the Settlement Class who wish to opt out
     2
                 of the Settlement to submit written Requests for Exclusion timely on or before
     3
                 the Objection/Exclusion Deadline to the Settlement Administrator, as
     4
                 specified in Section 5 of this Settlement Agreement;
     5
                         4.1.12. Require Settlement Class members who wish to object to the
     6
                 fairness, reasonableness, or adequacy of the Settlement, Fee and Expense
     7
                 Award, or Incentive Awards to submit to the Settlement Administrator and
     8
                 deliver     to   Class   Counsel    and   Ocean    Spray’s   counsel    by   the
     9
                 Objection/Exclusion Deadline, a statement of his or her Objection, as well as
    10
                 the specific reason for such Objection, including legal support the Settlement
    11
                 Class member wishes to bring to the Court’s attention, and evidence the
    12
                 Settlement Class member wishes to introduce in support of his or her
    13
                 Objection;
    14
                         4.1.13. Provide that any Settlement Class member who does not timely
    15
                 submit a written Request for Exclusion or Objection will be bound by all
    16
                 proceedings, orders, and judgments (including this Settlement and the Final
    17
                 Judgment) in this Litigation; and
    18
                         4.1.14. Provide the Objection/Exclusion Deadline be a date that is thirty
    19
                 (30) days prior to the Final Approval Hearing.
    20
    21   5.      Requests for Exclusion and Objections to the Settlement
    22           5.1.    Any Settlement Class member who does not wish to participate in the
    23   Settlement must submit a Request for Exclusion to the Settlement Administrator
    24   stating his or her intention to be “excluded” from the Settlement. The Request for
    25   Exclusion must contain the Settlement Class member’s name, current address, and
    26   telephone number. The Request for Exclusion must be either (a) personally signed
    27   by the Settlement Class member and dated, mailed, and postmarked to the Settlement
    28   Administrator on or before the Objection/Exclusion Deadline, or (b) electronically
                                                   -16-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10554 Page 19 of
                                      84


     1
         signed by the Settlement Class member and submitted to the Settlement
     2
         Administrator through the Settlement Website on or before the Objection/Exclusion
     3
         Deadline. Multiple, so-called “mass” or “class,” opt-outs shall not be allowed. The
     4
         date of the postmark on the return mailing envelope or date of online submission
     5
         through the Settlement Website shall be the exclusive means used to determine
     6
         whether a Request for Exclusion has been timely submitted. Any Settlement Class
     7
         member whose request to be excluded from the Settlement Class is approved by the
     8
         Court will not be bound by the Settlement and will have no right to object, appeal,
     9
         or comment thereon.
    10
                 5.2.    Any Settlement Class member, on his or her own, or through an
    11
         attorney hired at his or her own expense, may object to the terms of the Settlement,
    12
         Class Counsel’s application for a Fee and Expense Award, or the Incentive Awards.
    13
         Any such Objection must be in writing and include the contents described in
    14
         Paragraph 5.3 below and must be filed with the Court and sent to counsel for the
    15
         Settling Parties as set forth below via U.S. Mail or e-mail on or before the
    16
         Objection/Exclusion Deadline or as the Court may otherwise direct. Any Objection
    17
         that is not properly or timely raised is waived. All Objections to the Settlement must
    18
         be sent to each of the following persons:
    19
                         Ronald A. Marron
    20                   LAW OFFICES OF RONALD A. MARRON
                         651 Arroyo Drive
    21                   San Diego, CA 92103
    22                   Email: ron@consumersadvocates.com

    23                   Rick L. Shackelford
                         GREENBERG TRAURIG, LLP
    24                   1840 Century Park East, Suite 1900
                         Los Angeles, CA 90067
    25                   Email: ShackelfordR@gtlaw.com
    26           5.3.    To be effective, Objections must be in writing and accompanied by
    27   documents or other evidence, as well as any factual or legal argument the objecting
    28   Settlement Class member intends to rely upon in making his or her Objection. All

                                                   -17-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10555 Page 20 of
                                      84


     1
         Objections must include (a) a reference, in its first sentence, to the Litigation, Hilsley
     2
         v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335; (b) the Objector’s full,
     3
         legal name, residential address, telephone number, and email address (and the
     4
         Objector’s lawyer’s name, business address, telephone number, and email address if
     5
         objecting through counsel); (c) a statement describing the Objector’s membership in
     6
         the Settlement Class, including a verification under oath as to the date, name of the
     7
         Products purchased, and the location and name of the retailer from whom the
     8
         Objector purchased the Products, and all other information required by the Claim
     9
         Form; (d) a written statement of all grounds for the objection, accompanied by any
    10
         legal support for such objection; (e) copies of any papers, briefs, or other documents
    11
         upon which the objection is based; (f) a list of all persons who will be called to testify
    12
         in support of the objection; (g) a statement of whether the Objector intends to appear
    13
         at the Final Approval Hearing (note: if the objector intends to appear at the Final
    14
         Approval Hearing through counsel, the objection must also state the identity of all
    15
         attorneys representing the objector who will appear at the Final Approval Hearing);
    16
         (h) a list of the exhibits that the Objector may offer during the Final Approval
    17
         Hearing, along with copies of such exhibits; and (i) the objector’s signature. In
    18
         addition, Settlement Class Members, if applicable, must include with their Objection
    19
         (a) the identity of all counsel who represent the objector, including former or current
    20
         counsel who may be entitled to compensation for any reason related to the objection;
    21
         and (b) a detailed list of any other objections submitted by the Settlement Class
    22
         Member, or his/her counsel, to any class actions submitted in any court, whether
    23
         state or federal, in the United States in the previous five (5) years.
    24
                 5.4.    Any Settlement Class member who fails to file and serve a written
    25
         Objection timely, setting forth all of the information required by this Section shall
    26
         be precluded from objecting to the Settlement and foreclosed from seeking any
    27
         review of the Settlement or the terms of the Settlement Agreement by any means,
    28
         including, but not limited to, through an appeal.
                                                  -18-
                          Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                 CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10556 Page 21 of
                                      84


     1
                 5.5.    Either Party may request the Court, within its discretion, to exercise its
     2
         right to deem any Objection frivolous and award appropriate costs and fees to the
     3
         Party or Parties opposing such Objection(s).
     4
                 5.6.    Any Settlement Class member who fails to timely submit a Request for
     5
         Exclusion or Objection as provided in this Settlement Agreement shall be bound by
     6
         all subsequent proceedings, orders, and Final Judgment (including this Settlement)
     7
         in the Litigation, even if he or she has pending, or subsequently initiates, any
     8
         litigation, arbitration, or other proceeding against Ocean Spray or Released Parties
     9
         relating to the Released Claims.
    10
                 5.7     The Parties agree that if there are objections to any portion of this
    11
         Settlement, including the Fee and Expense Request, Class Counsel will use best
    12
         efforts to resolve those objections. If the objections cannot be resolved consensually
    13
         (and without exceeding the $5.4 million Settlement Amount), then the Parties agree
    14
         the objections shall be submitted to the approving court for resolution. If the court
    15
         grants any monetary relief to any objector, including attorneys’ fees, such relief shall
    16
         be paid from the Settlement Fund. In no event shall Defendant’s monetary obligation
    17
         exceed $5.4 million. If any objection is sustained such that any objector is granted
    18
         monetary relief or granted relief other than monetary relief, then each party reserves
    19
         the right to terminate the settlement or the Parties reserve the right to modify the
    20
         Settlement to provide for such non-monetary relief.
    21
    22   6.      Notice and Claims Process
    23           6.1.    The Notice shall:
    24                   6.1.1. Inform the Settlement Class that if they do not timely exclude
    25           themselves from the Settlement Class or object to the Settlement they may
    26           be eligible to receive the relief provided by the proposed Settlement
    27
    28

                                                   -19-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10557 Page 22 of
                                      84


     1
                 Agreement;
     2
                         6.1.2. Contain a short, plain statement of the background of the
     3
                 Litigation and the proposed Settlement;
     4
                         6.1.3. Describe the proposed relief outlined in this Settlement
     5
                 Agreement;
     6
                         6.1.4. Explain the impact the proposed Settlement will have on any
     7
                 existing or future litigation, arbitration, or other proceeding;
     8
                         6.1.5. State that any relief to Settlement Class members is contingent
     9
                 upon the Court’s granting Final Approval of the Settlement; and
    10
                         6.1.6. Disclose Class Counsel will seek a Fee and Expenses award
    11
                 from the Settlement Fund.
    12
    13                   6.1.7. Constitute the best notice practicable under the circumstances

    14           consistent with Federal Rule of Civil Procedure 23(c) and the Court’ Order

    15           Regarding Class Notice (Dkt. No. 94).

    16          6.2.     Notice to State and Federal Officials. In compliance with the Attorney
    17   General notification provision of the Class Action Fairness Act of 2005 (“CAFA”),
    18   28 U.S.C. Section 1715, within ten (10) days after the Motion for Preliminary
    19   Approval is filed, the Settlement Administrator shall cause notice of this proposed
    20   Settlement to be served on the Attorney General of the United States and the
    21   Attorneys General of each State or territory. The Settlement Administrator shall file
    22   with the Court a certification stating the date(s) upon which such CAFA notices were
    23   sent. The Settlement Administrator will provide counsel for the Parties to assist with
    24   any substantive responses received in response to any CAFA notice served.
    25          6.3.     Notice to the Settlement Class members. Within forty-five (45) days
    26   after entry of the Preliminary Approval Order, or on the date established by the Court
    27   in the Preliminary Approval Order, the Settlement Administrator shall effect notice
    28   as set forth below:

                                                   -20-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10558 Page 23 of
                                      84


     1
                         6.3.1. Print Publication Notice. On or before the forty-fifth day after
     2
                 entry of the Preliminary Approval Order, the Settlement Administrator will
     3
                 cause the Notice, in the form approved by the Court, to be published based on
     4
                 the Notice Plan, which is attached hereto as Exhibit D
     5
                         6.3.2. Settlement Website. On or before the Notice Deadline, the
     6
                 Settlement Administrator shall establish the Settlement Website, from which
     7
                 Settlement Class members may download or print the Notice, a complete copy
     8
                 of this Settlement Agreement and the Preliminary Approval Order, and submit
     9
                 a Claim Form. The Settlement Website shall include the deadlines for filing
    10
                 Claims, Requests for Exclusion from the Settlement Class, Objections, the
    11
                 date of the Final Approval Hearing, and other information pertaining to the
    12
                 Settlement, a voice-recorded Interactive Voice Response (“IVR”) with
    13
                 Frequently Asked Questions (“FAQs”), and an interactive function that
    14
                 permits Settlement Class members to download a Claim Form online or file a
    15
                 Claim Form via the Settlement Website or by mail and post-marked by the
    16
                 Claims Deadline. The Settlement Administrator shall establish the Settlement
    17
                 Website using a website name to be mutually agreed upon by the Settling
    18
                 Parties. The Website shall be operative no later than the Notice Date and shall
    19
                 be accessible for a period of not fewer than sixty (60) days following the
    20
                 Effective Date, but not longer than the Claims Deadline.
    21
                         6.3.3. Toll-Free IVR. On or before the Notice Deadline, the Settlement
    22
                 Administrator shall establish a Toll-Free IVR phone number with script
    23
                 recordings of information about this Settlement, including information about
    24
                 the Claim Form, utilizing the relevant portions of the language contained in
    25
                 the Notice and Claim Form. The Toll-Free number shall remain open and
    26
                 accessible through the Claim Deadline. The Settlement Administrator shall
    27
                 make reasonable provision for Class Counsel to be promptly advised of
    28
                 recorded messages left on the Toll-Free number by potential Settlement Class
                                                  -21-
                           Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                 CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10559 Page 24 of
                                      84


     1
                 members concerning the Litigation or the Settlement so that Class Counsel
     2
                 may timely and accurately respond to such inquiries; provided, however, the
     3
                 Settlement Administrator shall review the recorded messages before
     4
                 providing them to Class Counsel and if one or more of the messages requests
     5
                 a blank Claim Form or other similar administrative assistance only, then the
     6
                 Settlement Administrator shall handle such administrative request(s), but the
     7
                 Settlement Administrator shall provide all other messages to Class Counsel
     8
                 for any further response to the Settlement Class member.
     9
                 6.4.    Responsibilities   of   Settlement   Administrator.   The   Settlement
    10
         Administrator will help implement the terms of this Settlement Agreement and the
    11
         Preliminary Approval Order. The Settlement Administrator shall be responsible for
    12
         administrative tasks, including, without limitation, (a) arranging, as set forth in this
    13
         Section and in the Preliminary Approval Order, for distribution of Class Notice and
    14
         Claim Forms (in forms approved by the Court) to Settlement Class members, (b)
    15
         answering inquiries from Settlement Class members or forwarding such inquiries to
    16
         Class Counsel or its designee, (c) receiving and maintaining on behalf of the Court
    17
         and the Parties any Settlement Class member correspondence regarding Requests for
    18
         Exclusion from the Settlement or Objections to the Settlement, (d) posting on the
    19
         Settlement Website Class Notice, Claim Forms, and other related documents, (e)
    20
         receiving and processing Claims and distributing Settlement Payments, (f)
    21
         answering inquiries and providing information reasonably requested by Ocean
    22
         Spray, and (g) otherwise assisting with implementation and administration of the
    23
         Settlement.
    24
                 6.5.    General Claims Administration and Review of Claims. The Settlement
    25
         Administrator shall be responsible for reviewing and administering all Claims to
    26
         determine their validity. The Settlement Administrator shall reject any Claim that
    27
         does not comply in any material respect with the instructions on the Claim Form or
    28
         the terms of the Settlement, or is submitted after the Claims Deadline.
                                                  -22-
                          Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10560 Page 25 of
                                      84


     1
                 6.6.    Claims Process. The Settlement Administrator shall retain copies of all
     2
         Claims submitted and all documentation of Claims approved or denied and all
     3
         Settlement Payments made. The Settlement Administrator agrees to be subject to the
     4
         direction and authority of the Court with respect to the administration of the
     5
         Settlement and the payment of Settlement Funds to Authorized Claimants pursuant
     6
         to the terms of this Settlement Agreement. Upon determining a Claim submitted
     7
         pursuant to this Settlement Agreement is valid and the amount of Settlement
     8
         Payment, the Settlement Administrator shall notify counsel for the Parties of that
     9
         determination. Ocean Spray shall have forty-five (45) days following this notice to
    10
         challenge the Claim. Ocean Spray shall be permitted to submit to the Settlement
    11
         Administrator, with a copy to Class Counsel, any information demonstrating that the
    12
         submitted Claim is not valid. The Settlement Administrator may then contact the
    13
         Claimant who submitted the Claim to request any further information. The
    14
         Settlement Administrator shall then make a final determination that is not
    15
         challengeable by any Party.
    16
                 6.7.    Claim Forms may be completed and submitted by U.S. mail or online
    17
         at the Settlement Website. Claim Forms may also be requested by calling the Toll-
    18
         Free number provided by the Class Action Settlement Administrator or by writing
    19
         to the Settlement Administrator.
    20
                 6.8.    To be eligible for a Settlement Payment, a Claimant must timely submit
    21
         a signed and completed Claim Form containing his or her name, mailing address,
    22
         and email address. Claim Forms must be postmarked or submitted online no later
    23
         than the Claims Deadline.
    24
                 6.9.    The contract with the Settlement Administrator shall obligate the
    25
         Settlement Administrator: (a) to describe accurately and neutrally, and shall train
    26
         and instruct its employees and agents to describe accurately and objectively, the
    27
         provisions of the Settlement in communications with Settlement Class members; and
    28
         (b) to provide prompt, accurate, and objective responses to inquiries from Class
                                               -23-
                         Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                              CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10561 Page 26 of
                                      84


     1
         Counsel, Ocean Spray, or Ocean Spray’s Counsel.
     2
                 6.10. All disputes relating to the Settlement Administrator’s ability and need
     3
         to perform its duties shall be referred to the Court, if necessary, which will have
     4
         continuing jurisdiction over the terms and conditions of the Settlement until all
     5
         payments and obligations contemplated by the Settlement have been fully carried
     6
         out.
     7
                 6.11. Declaration of Compliance. Within five (5) calendar days after the
     8
         Claims Deadline, the Settlement Administrator shall provide the Settling Parties
     9
         with a declaration attesting to completion of the notice process set forth in this
    10
         Section.
    11
                 6.12 Costs of Notice and Administration. The Settlement Fund will be used
    12
         to pay the cost of class notice and claims administration in the amount of up to
    13
         $500,000.00, or a lesser or greater amount as ordered by the Court.
    14
    15   7.      Settlement Consideration
    16           7.1.    Class Benefits. Class Counsel and Plaintiff believe the Settlement
    17   confers substantial benefits upon the Settlement Class, as identified below,
    18   particularly as weighed against the risks associated with the inherent uncertain
    19   nature of a litigated outcome; the complex nature of the Litigation in which Class
    20   Counsel have reviewed internal and confidential documents; the difficulty and
    21   complexity of calculating actual economic harm allegedly attributable to purportedly
    22   false representations relating to the Products; and the length and expense of
    23   continued proceedings through trial and appeals. Based on their evaluation of such
    24   factors, Class Counsel and Plaintiff have determined the Settlement, based on the
    25   terms set forth herein, is in the best interests of the Settlement Class.
    26           7.2     The Settlement includes cash payments or monetary relief and non-
    27   monetary relief as set forth below.
    28

                                                   -24-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10562 Page 27 of
                                      84


     1
                         7.2.1. Ocean Spray will provide $1.00 in cash from the Settlement Fund
     2
                 per bottle of Products purchased (any size) during the Class Period, up to 20
     3
                 bottles, limited to one claim per household. No additional proof of purchase
     4
                 will be required beyond a timely and properly submitted claim form, and no
     5
                 evidence of additional purchases will entitle a claimant to receive
     6
                 compensation in excess of $20.00 (unless distribution is increased pro rata
     7
                 subject to paragraph 7.2.3 below). The monetary relief described in this
     8
                 paragraph is to be paid from the Settlement Fund, subject to Paragraph 7.2.3.
     9
                 below.
    10
                         7.2.2. The actual amount paid to individual Authorized Claimants will
    11
                 depend upon the number of accepted Claims. Adequate and customary
    12
                 procedures and standards will be used by the Settlement Administrator to
    13
                 prevent the payment of fraudulent claims and to ensure that only legitimate
    14
                 Claims are paid.
    15
                         7.2.3. If the amount of valid claims timely submitted by class members
    16
                 exceeds the amount in the Settlement Fund, cash payments to class members
    17
                 who submit timely and valid claims will be reduced pro rata until the funds
    18
                 remaining in the Settlement Fund are exhausted. If the amount of valid claims
    19
                 timely submitted by class members does not exhaust the amount in the
    20
                 Settlement Fund after payment of Notice and Settlement Administrator
    21
                 expenses, a Fee and Expense Award, any necessary taxes, tax expenses,
    22
                 Incentive Awards, and the total amount of all Authorized Claims, cash
    23
                 payments to class members will increase pro rata until the funds remaining in
    24
                 the Settlement Fund are exhausted.
    25
                 7.3.    Ocean Spray agrees to the following injunctive relief: Within 12
    26
         months after the Final Approval Effective Date, Ocean Spray shall discontinue
    27
         manufacturing the Products that contain the artificial versions of malic acid and/or
    28
         fumaric acid as an ingredient with labels that contain the claim “no artificial flavors”,
                                                  -25-
                          Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                 CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10563 Page 28 of
                                      84


     1
         provided Ocean Spray shall be permitted to exhaust existing label stock purchased,
     2
         printed, or ordered prior to the Final Approval Effective Date even if the associated
     3
         Products are manufactured later than 12 months after the Final Approval Effective
     4
         Date. This injunctive relief does not require the recall of any product already sold to
     5
         retail customers or in their respective distribution chains. This injunctive relief does
     6
         not require any relabeling of any products. This injunctive relief does not apply to
     7
         any labels ordered, purchased, or printed prior to the Final Approval Effective Date.
     8
         The injunctive relief does not require destruction of any inventory of finished goods
     9
         solely due to the label bearing the claim “no artificial flavors.” The injunctive relief
    10
         does not require the destruction of any label stock purchased, printed, or ordered
    11
         prior to the Final Approval Effective Date.
    12
                 7.4.    Ocean Spray shall cause to be deposited Five Million Four Hundred
    13
         Thousand Dollars ($5,400,000.00) into the Settlement Fund within 45 days of the
    14
         Preliminary Approval Order.
    15
                 7.5.    The Settlement Fund shall be maintained by the Settlement
    16
         Administrator, which will act as the escrow agent for and place the Settlement Fund
    17
         in an interest-bearing account, subject to approval by the Court.
    18
                 7.6.    The Settlement Fund shall be used to pay in full and in the following
    19
         order: (a) any necessary taxes and tax expenses; (b) all costs associated with the
    20
         Settlement Administrator, including costs of providing Notice to Settlement Class
    21
         members, processing Claims, and all costs relating to providing necessary notices in
    22
         accordance with the Class Action Fairness Act of 2005, 28 U.S.C. Sections 1715 et
    23
         seq.; (c) any Fee and Expense Award made by the Court to Class Counsel under
    24
         Section 8 of this Settlement Agreement; (d) any Incentive Award made by the Court
    25
         to the Plaintiff under Section 8 of this Settlement Agreement; and (e) payments to
    26
         Authorized Claimants and any others as allowed by this Settlement Agreement and
    27
         approved by the Court. The Settlement Fund represents the limit and extent of Ocean
    28
         Spray’s monetary obligations under this Settlement Agreement.
                                                -26-
                        Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                              CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10564 Page 29 of
                                      84


     1
                 7.7.    The Settlement Administrator shall send correspondence to any
     2
         applicable Claimant explaining rejection of his or her Claim no later than fifteen (15)
     3
         days after the Claims Deadline. If any claimant whose Claim Form has been rejected,
     4
         in whole or in part, desires to contest such rejection, the claimant must within ten
     5
         (10) business days from receipt of the rejection, transmit to the Settlement
     6
         Administrator by e-mail or U.S. mail a notice and statement of reasons indicating
     7
         the claimant’s grounds for contesting the rejection, along with any supporting
     8
         documentation, and requesting further review by the Settlement Administrator in
     9
         consultation with Class Counsel and Defense Counsel of the denial of the claim. If
    10
         Class Counsel and Defense Counsel cannot agree on a resolution of the claimant’s
    11
         notice contesting the rejection, the disputed claim shall be presented to the Court or
    12
         a referee appointed by the Court for summary and non-appealable resolution.
    13
                 7.8.        The Settlement Administrator will send payment directly to the
    14
         Authorized Claimant within thirty (30) calendar days after the Effective Date. The
    15
         Settlement Administrator will process direct credit or payment via physical check,
    16
         PayPal, Venmo, Amazon, or electronic Automated Clearing House (“ACH”)
    17
         transactions.
    18
    19   8.      Award of Fees and Expenses to Class Counsel and Incentive Awards to
                 Plaintiff
    20
    21           8.1.    An award of Fees and Expenses shall be made from the Settlement
    22   Fund to Class Counsel. Class Counsel may make an application for an award of Fees
    23   and Expenses in the Litigation not to exceed 33.33% of the Settlement Fund. Subject
    24   to the terms and conditions of this Stipulation and any order of the Court, the Fee
    25   and Expense Award to Class Counsel shall be paid out of the Settlement Fund within
    26   forty five (45) days following the Court’s Order granting Final Approval of the
    27   Settlement and Fee and Expense Award, subject to Class Counsel guaranteeing to
    28   make the funds available upon a reversal by the Court of Appeals, if any.

                                                      -27-
                                Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                     CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10565 Page 30 of
                                      84


     1
                 8.2.    Class Counsel shall have the sole and absolute discretion to allocate and
     2
         distribute the Fee and Expense Award among Plaintiff’s Counsel and any other
     3
         attorney for Plaintiff.
     4
                 8.3.    Class Counsel may ask the Court for Incentive Awards from the
     5
         Settlement Fund to the Plaintiffs as follows: Nine Thousand Dollars ($9,000.00) to
     6
         Plaintiff Crystal Hilsley and One Thousand Dollars ($1,000) to Plaintiff William
     7
         Riley. Any Incentive Awards approved by the Court shall be paid from the
     8
         Settlement Fund within ten (10) days after the Final Approval Effective Date.
     9
    10   9.      Conditions of Settlement, Effect of Disapproval, Cancellation, or
                 Termination
    11
    12           9.1.    In the event this Settlement Agreement is not approved by the Court or
    13   the Settlement set forth herein is terminated or fails to become effective in
    14   accordance with its terms, the Settling Parties shall be restored to their respective
    15   pre-settlement positions in the Litigation, including with regard to any agreements
    16   concerning tolling and similar agreements, and this entire Settlement Agreement
    17   shall become null and void. The entire amount deposited into the Settlement Fund
    18   (to the extent it was deposited) shall be promptly returned to Ocean Spray.
    19           9.2.    The Parties and their counsel agree to cooperate fully with one another
    20   and to use their best efforts to effectuate the Settlement, including, without
    21   limitation, in seeking Preliminary Approval and Final Approval of the Settlement,
    22   carrying out the terms of this Settlement Agreement, and promptly agreeing upon
    23   and executing all such other documentation as may be reasonably required to obtain
    24   final approval by the Court of the Settlement. The Parties shall cooperate in good
    25   faith and undertake all reasonable actions and steps in order to accomplish the events
    26   described in this Settlement Agreement.
    27   10.     Release
    28

                                                   -28-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10566 Page 31 of
                                      84


     1
                 10.1. As of the Effective Date, the Released Parties shall be released of and
     2
         from any and all claims asserted or which could have been asserted in the Litigation
     3
         involving any allegations of misleading statements or misrepresentations concerning
     4
         the Products, including, without limitation, arising from, under or relating to any law
     5
         or jurisdiction including, state, federal or local law or otherwise.
     6
                 10.2. Notwithstanding the above, the Court shall retain continuing
     7
         jurisdiction over the Parties and the Settlement Agreement with respect to the future
     8
         performance of the terms of the Settlement Agreement, and to assure that all
     9
         payments and other actions required of any of the Parties by the Settlement are
    10
         properly made or taken. All Parties hereto submit to the jurisdiction of the Court for
    11
         purposes of implementing and enforcing the terms embodied in this Settlement
    12
         Agreement.
    13
    14   11.     Miscellaneous Proceedings
    15           11.1. Pending entry of the Preliminary Approval Order and the entry of the
    16   Final Judgment, the Settling Parties agree to stay all proceedings in this Litigation,
    17   except those incident to the Settlement itself.
    18           11.2. The Settling Parties agree to use their best efforts to prevent, stay, or
    19   seek dismissal of, or to oppose entry of any interim or final relief in favor of, any
    20   claim by any member of the Settlement Class in any litigation that would be barred
    21   by the releases contemplated by this Settlement Agreement, and any other litigation
    22   against any of the Parties challenging the Settlement, or that otherwise involves,
    23   directly or indirectly, a Released Claim.
    24           11.3. The Settling Parties and their undersigned counsel agree to undertake
    25   their best efforts and mutually cooperate to promptly effectuate this Settlement
    26   Agreement and the terms of the Settlement set forth herein, including taking all steps
    27   and efforts contemplated by this Settlement Agreement and any other steps and
    28   efforts which may become necessary by order of the Court or otherwise.
                                                   -29-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10567 Page 32 of
                                      84


     1
                 11.4. The undersigned represent that they are fully authorized to execute and
     2
         enter into the terms and conditions of this Settlement Agreement.
     3
                 11.5. This Settlement Agreement contains the entire agreement among the
     4
         Settling Parties and supersedes any prior agreements or understandings between
     5
         them. All terms of this Settlement Agreement are contractual and not mere recitals
     6
         and shall be construed as if drafted by all Parties. The presumption found in
     7
         California Civil Code Section 1654 (and equivalent, comparable, or analogous
     8
         provisions of the laws of the United States of America or any State or territory
     9
         thereof, or of the common law or civil law) that uncertainties in a contract are
    10
         interpreted against the party causing an uncertainty to exist is hereby waived by all
    11
         Parties.
    12
                 11.6. The terms of this Settlement Agreement are and shall be binding upon
    13
         each of the Parties, their agents, attorneys, employees, successors and assigns, and
    14
         upon all other persons claiming any interest in the subject matter through any of the
    15
         Parties, including any Settlement Class member.
    16
                 11.7. Whenever this Settlement Agreement requires or contemplates that one
    17
         Party shall or may give notice to the other, notice shall be provided by email, or next
    18
         day (excluding Sunday) express delivery service as follows:
    19
                 If to Plaintiff, then to:
    20
                 Ronald A. Marron
    21           LAW OFFICES OF RONALD A. MARRON
    22           651 Arroyo Drive
                 San Diego, CA 92103
    23           Email: ron@consumersadvocates.com
    24           If to Defendant, then to:
    25           Rick L. Shackelford
                 GREENBERG TRAURIG, LLP
    26           1840 Century Park East, Suite 1900
                 Los Angeles, CA 90067
    27           Email: ShackelfordR@gtlaw.com
    28

                                                   -30-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10568 Page 33 of
                                      84


     1
                 11.8. The time periods and dates described in this Settlement Agreement with
     2
         respect to the giving of notices and hearings are subject to approval and change by
     3
         the Court or by the written agreement of Class Counsel and Ocean Spray’s Counsel,
     4
         without notice to Settlement Class members. The Parties reserve the right, by
     5
         agreement and subject to the Court’s approval, to grant any reasonable extension of
     6
         time that might be needed to carry out any of the provisions of this Settlement
     7
         Agreement.
     8
                 11.9. All time periods set forth herein shall be computed in calendar days
     9
         unless otherwise expressly provided. In computing any period of time prescribed or
    10
         allowed by this Settlement Agreement or by order of the Court, the day of the act,
    11
         event, or default from which the designated period of time begins to run shall not be
    12
         included. The last day of the period so computed shall be included, unless it is a
    13
         Saturday, Sunday, or legal holiday or, when the act to be done is the filing of a paper
    14
         in Court, a day in which weather or other conditions have made the Office of the
    15
         Clerk or the Court inaccessible, in which event the period shall run until the end of
    16
         the next day. As used in this subsection, “legal holiday” includes New Year’s Day,
    17
         Martin Luther King, Jr.’s Birthday, Washington’s Birthday, Memorial Day,
    18
         Independence Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day,
    19
         Christmas Day, and any other day appointed as a holiday by the President or the
    20
         Congress of the United States.
    21
                 11.10. The Parties, their successors and assigns, and their attorneys undertake
    22
         to implement the terms of this Settlement Agreement in good faith and to use good
    23
         faith in resolving any disputes that may arise in the implementation of the terms of
    24
         this Settlement Agreement.
    25
                 11.11. This Settlement Agreement may be amended or modified only by a
    26
         written instrument signed by Class Counsel and Ocean Spray’s Counsel.
    27
         Amendments and modifications may be made without additional notice to the
    28
         Settlement Class members unless such notice is required by the Court.
                                               -31-
                         Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                              CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10569 Page 34 of
                                      84


     1
                 11.12. Neither this Settlement Agreement nor any act performed or document
     2
         executed pursuant to or in furtherance of this Settlement Agreement: (a) is or may
     3
         be deemed to be or may be used as an admission or evidence of the validity of any
     4
         Released Claim, or of any wrongdoing or liability of Ocean Spray, or of the propriety
     5
         of Class Counsel maintaining the Litigation as a class action; or (b) is or may be
     6
         deemed to be or may be used as an admission or evidence of any fault or omission
     7
         of Ocean Spray in any civil, criminal, or administrative proceeding in any court,
     8
         administrative agency, or other tribunal, except that Ocean Spray may file this
     9
         Settlement Agreement or the Final Judgment in any action that may be brought
    10
         against any Released Party in order to support a defense or counterclaim based on
    11
         principles of res judicata, collateral estoppel, release, good faith settlement,
    12
         judgment bar, or reduction, or any other theory of claim preclusion, issue preclusion,
    13
         or similar defense or counterclaim.
    14
                 11.13. The Court shall retain jurisdiction with respect to the implementation
    15
         and enforcement of the terms of this Settlement Agreement, and all Parties hereto
    16
         submit to the jurisdiction of the Court for purposes of implementing and enforcing
    17
         the settlement embodied in this Settlement Agreement.
    18
                 11.14. This Settlement Agreement shall be deemed to have been executed
    19
         upon the last date of execution by the undersigned.
    20
                 11.15. This Settlement Agreement may be executed in counterparts, each of
    21
         which shall constitute an original.
    22
                 IN WITNESS THEREOF, the Settling Parties hereto have caused this
    23
         Settlement Agreement to be executed by their duly authorized representatives.
    24
    25
         UNDERSTOOD AND AGREED:
    26
    27
    28

                                                   -32-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10570 Page 35 of
                                      84
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10571 Page 36 of
                                      84


     1
                                              EXHIBITS
     2
         Exhibit A:            Claim Form
     3
         Exhibit B:            Long Form Notice
     4
         Exhibit C:            Short Form Notice
     5
         Exhibit D:            Notice Plan
     6
         Exhibit E:            [Proposed] Preliminary Approval Order
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   -34-
                             Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
                                                  CLASS LITIGATION SETTLEMENT AGREEMENT
         ACTIVE 46461346v1
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10572 Page 37 of
                                      84




                  EXHIBIT A
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10573 Page 38 of
                                      84
                                                                                             Exhibit A
                       Hilsley v. Ocean Spray Cranberries, Inc.
              United States District Court, Southern District of California
                              3:17-CV-2335-GPC-MDD

                              CLASS ACTION SETTLEMENT
                                     CLAIM FORM

                                     CLAIM FORM INSTRUCTIONS

   To be eligible to receive a payment from the Settlement Fund in the above-captioned action, you must
   file a Claim Form as described below.

                          REQUIREMENTS FOR FILING A CLAIM FORM

   1. Please review the Notice of Class Action Settlement (the “Notice”). A copy of the Notice is available
      at www.NoArtificialFlavorsLitigation.com.

   2. Accurately complete all required portions of this Claim Form.

   3. Sign the Claim Form.

   4. By signing and submitting this Claim Form, you certify that you are a citizen or resident of the
      United States who, on or after January 1, 2011 until [the date preliminary approval is granted] (the
      "Class Period"), purchased in your respective state, for personal or household use and not for resale
      or distribution, one of the following products:

          •   Ocean Spray® Cran-Apple™;
          •   Ocean Spray® Cran-Grape™;
          •   Ocean Spray® “100% Apple” Juice Drink;
          •   Ocean Spray® Cran-Raspberry™;
          •   Ocean Spray® Wave™ Apple with White Cranberries;
          •   Ocean Spray® Wave™ Berry Medley;
          •   Ocean Spray® Cran-Cherry™;
          •   Ocean Spray® Cran-Pineapple™;
          •   Ocean Spray® Cran-Pomegranate™;
          •   Ocean Spray® diet Cran-Pomegranate™;
          •   Ocean Spray® Diet Cran-Cherry™;
          •   Ocean Spray® 100% Juice Cranberry Cherry Flavor
          •   Ocean Spray® Cran-Strawberry™
          •   Ocean Spray® Diet Blueberry
          •   Ocean Spray® Diet Cranberry With Lime
          •   Ocean Spray® Cran-Lemonade™
          •   Ocean Spray® Classic Tea White Cranberry Peach
          •   Ocean Spray® Cran-Tea™ White Cranberry Peach
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10574 Page 39 of
                                      84
                                                                                   Exhibit A
                     Hilsley v. Ocean Spray Cranberries, Inc.
            United States District Court, Southern District of California
                            3:17-CV-2335-GPC-MDD

                          CLASS ACTION SETTLEMENT
                                 CLAIM FORM
        •   Ocean Spray® Classic Tea Cranberry
        •   Ocean Spray® Cran-Tea™ Cranberry
        •   Ocean Spray® 100% Premium Juice Cranberry Apple
        •   Ocean Spray® 100% Cranberry Concord Grape
        •   Ocean Spray® 100% Juice Cranberry Raspberry
        •   Ocean Spray® 100% Juice Cranberry Pomegranate
        •   Ocean Spray® 100% Juice Tropical Citrus Fruit & Vegetable
        •   Ocean Spray® Light Tropical Citrus Fruit And Vegetable
        •   Ocean Spray® 100% Juice Cranberry Pomegranate Blueberry Fruit & Vegetable
        •   Ocean Spray® Pink Cranberry Passionfruit Juice Drink
        •   Ocean Spray® 100% Juice Cranberry Mango
        •   Ocean Spray® Pink Lite Cranberry Juice Drink
        •   Ocean Spray® Light Cran-Mango™
        •   Ocean Spray® Pink Cranberry Juice Drink
        •   Ocean Spray® Pink Lite Cranberry Juice Drink
        •   Ocean Spray® Pink Cranberry Juice Drink
        •   Ocean Spray® Ruby Pomegranate
        •   Ocean Spray® Diet Cran-Tea™
        •   Ocean Spray® 100% Juice Cranberry Pineapple
        •   Ocean Spray® Diet Cran-Pineapple™
        •   Ocean Spray® Mocktails Tropical Citrus
        •   Ocean Spray® Cran-America™
        •   Ocean Spray® Pink Cranberry Juice Drink
        •   Ocean Spray® Cranharvest™ Cranberry Apple Cider
        •   Ocean Spray® Diet Cran-Raspberry™
        •   Ocean Spray® Diet Cran-Apple™
        •   Ocean Spray® Diet Cranberry
        •   Ocean Spray® Diet Cran-Grape™
        •   Ocean Spray® Cranberry Cranenergy™
        •   Ocean Spray® Diet Ruby Red
        •   Ocean Spray® New Light 50 Cranberry Grape
        •   Ocean Spray® Sparkling Citrus Tangerine
        •   Ocean Spray® Cranenergy™ Sparkling Diet Cranberry
        •   Ocean Spray® Ruby Cherry
        •   Ocean Spray® Cherry Juice Cocktail
        •   Ocean Spray® Cranenergy™ Sparkling Cranberry
        •   Ocean Spray® Sparkling Pink Cranberry Juice Drink
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10575 Page 40 of
                                      84
                                                                                              Exhibit A
                       Hilsley v. Ocean Spray Cranberries, Inc.
              United States District Court, Southern District of California
                              3:17-CV-2335-GPC-MDD

                              CLASS ACTION SETTLEMENT
                                     CLAIM FORM
          •   Ocean Spray® Pom Blue Sparkling Beverage
          •   Ocean Spray® Sparkling Cranberry
          •   Ocean Spray® Diet Pom Blue Sparkling Beverage
          •   Ocean Spray® Sparkling Diet Cranberry
          •   Ocean Spray® Sparkling Cran-Raspberry™
          •   Ocean Spray® Sparkling Cran-Grape™
          •   Ocean Spray® Diet Cran-Lemonade™
          •   Ocean Spray® Cran-Mango™
          •   Ocean Spray® Ruby Cranberry
          •   Ocean Spray® 100% Citrus Tangerine Orange
          •   Ocean Spray® 100% Citrus Mango Pineapple
          •   Ocean Spray® Cran-Tropical™ Juice Drink
          •   Ocean Spray® Light Cranberry Apple
          •   Ocean Spray® Diet Cran-Mango™
          •   Ocean Spray® Light Ruby Red
          •   Ocean Spray® Blueberry Juice Cocktail
          •   Ocean Spray® Blueberry Pomegranate
          •   Ocean Spray® Diet Blueberry Pomegranate
          •   Ocean Spray® Pomegranate Cranenergy™
          •   Ocean Spray® Light Cran-Pomegranate™
          •   Ocean Spray® Wave ™ Mango Pineapple
          •   Ocean Spray® Raspberry Cranenergy™
          •   Ocean Spray® Diet Cran-Blackberry™
          •   Ocean Spray® New Light 50 Cranberry Raspberry (collectively referred to herein as,
              “Products” or “Ocean Spray® Products”).

   5. You further certify that you have not filed a timely Request for Exclusion from the Settlement Class
      and that you are not excluded from the class by virtue of being (1) a judicial officer presiding over
      the action, (2) a current or former officer, director, or employee of Ocean Spray Cranberries, Inc. or
      any of its subsidiaries, parent companies, successors, or predecessors, or (3) a legal representative,
      successor, or assign of any such excluded person.

   6. To receive a cash payment, you must complete and submit a completed form online at
      www.NoArtificialFlavorsLitigation.com or mail the completed and signed Claim Form by U.S.
      Mail, postmarked no later than _____________2019 to:
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10576 Page 41 of
                                      84
                                                                                              Exhibit A
                       Hilsley v. Ocean Spray Cranberries, Inc.
              United States District Court, Southern District of California
                              3:17-CV-2335-GPC-MDD

                              CLASS ACTION SETTLEMENT
                                     CLAIM FORM
                                 No Artificial Flavors Litigation Settlement
                                 c/o Classaura Class Action Administration
                                 1718 Peachtree St #1080, Atlanta, Georgia

   7. Your failure to complete and submit the Claim Form online or postmarked mail by ________, 2019
      will preclude you from receiving any payment in this Settlement.

   Your Name: ________________________________________________________________

   Your Mailing Address (with zip code):

   __________________________________________________________________________

   __________________________________________________________________________

   Your Phone Number: ___________________________________________________________

   Your Email Address:____________________________________________________________

   Are you a United States resident or citizen who purchased, on or after January 1, 2011 until [the date
   preliminary approval is granted], any of the Ocean Spray® Products listed above in your state, for personal
   or household use and not for resale or distribution?

                           ______ YES                            ______ NO

   How many bottles of any of the Ocean Spray® Products did you purchase during the Class
   Period?

   ______ 1              ______ 6               ______ 11              ______ 16

   ______ 2              ______ 7               ______ 12              ______ 17

   ______ 3              ______ 8               ______ 13              ______ 18

   ______ 4              ______ 9               ______ 14              ______ 19

   ______ 5              ______ 10              ______ 15              ______ 20 or more.

   Date(s) of Purchase. For each Ocean Spray® Product you claim you purchased, give the approximate
   date of the purchase:
     Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10577 Page 42 of
                                           84
                                                                                                     Exhibit A
                              Hilsley v. Ocean Spray Cranberries, Inc.
                     United States District Court, Southern District of California
                                     3:17-CV-2335-GPC-MDD

                                     CLASS ACTION SETTLEMENT
                                            CLAIM FORM

         Date(s): __________________________________

                   __________________________________

                   __________________________________

                   __________________________________

                   __________________________________

                   __________________________________


         Location(s) of Purchase. For each Product you purchased, identify the address of the store where the
         purchase was made. (Example: Home Depot, 225 Main Street, Cedar Rapids, Iowa).

         __________________________________________________________________________________

         __________________________________________________________________________________

         __________________________________________________________________________________

         __________________________________________________________________________________

         Claim Your Settlement Award 1.

         I hereby certify under penalty of perjury under the laws of the United States that the foregoing is true and
         correct.


         Signature: __________________________________                Date: ________________




1
    The settlement awards are described in detail in Section 7.2 of the Settlement Agreement.
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10578 Page 43 of
                                      84




                     EXHIBIT B
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10579 Page 44 of
                                      84
                                                                     Exhibit B


         NOTICE OF PROPOSED CLASS LITIGATION SETTLEMENT
           Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335-GPC-MDD
                 United States District Court for the Southern District of California

          THIS NOTICE CONCERNS YOUR LEGAL RIGHTS. PLEASE READ IT
                               CAREFULLY.
    A federal court authorized this Notice. It is not a solicitation from a lawyer. YOU ARE NOT
                                            BEING SUED.
       ______________________________________________________________________

    IF YOU ARE A UNITED STATES RESIDENT OR CITIZEN WHO on or after
    January 1, 2011 until [the date preliminary approval is granted] (the "Class Period"),
    purchased in your respective state, for personal or household use and not for resale or
    distribution, one of the following Ocean Spray Products:
                 •   Ocean Spray® Cran-Apple™;
                 •   Ocean Spray® Cran-Grape™;
                 •   Ocean Spray® “100% Apple” Juice Drink;
                 •   Ocean Spray® Cran-Raspberry™;
                 •   Ocean Spray® Wave™ Apple with White Cranberries;
                 •   Ocean Spray® Wave™ Berry Medley;
                 •   Ocean Spray® Cran-Cherry™;
                 •   Ocean Spray® Cran-Pineapple™;
                 •   Ocean Spray® Cran-Pomegranate™;
                 •   Ocean Spray® Diet Cran-Pomegranate™;
                 •   Ocean Spray® Diet Cran-Cherry™;
                 •   Ocean Spray® 100% Juice Cranberry Cherry Flavor
                 •   Ocean Spray® Cran-Strawberry™
                 •   Ocean Spray® Diet Blueberry
                 •   Ocean Spray® Diet Cranberry with Lime
                 •   Ocean Spray® Cran-Lemonade™
                 •   Ocean Spray® Classic Tea White Cranberry Peach
                 •   Ocean Spray® Cran-Tea™ White Cranberry Peach
                 •   Ocean Spray® Classic Tea Cranberry
                 •   Ocean Spray® Cran-Tea™ Cranberry
                 •   Ocean Spray® 100% Premium Juice Cranberry Apple
                 •   Ocean Spray® 100% Cranberry Concord Grape
                 •   Ocean Spray® 100% Juice Cranberry Raspberry
                 •   Ocean Spray® 100% Juice Cranberry Pomegranate
                 •   Ocean Spray® 100% Juice Tropical Citrus Fruit & Vegetable
                 •   Ocean Spray® Light Tropical Citrus Fruit & Vegetable
                 •   Ocean Spray® 100% Juice Cranberry Pomegranate Blueberry Fruit &
                     Vegetable
                 •   Ocean Spray® Pink Cranberry Passionfruit Juice Drink
                                               1
        Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10580 Page 45 of
                                      84
                                                                     Exhibit B


               •   Ocean Spray® 100% Juice Cranberry Mango
               •   Ocean Spray® Pink Lite Cranberry Juice Drink
               •   Ocean Spray® Light Cran-Mango™
               •   Ocean Spray® Pink Cranberry Juice Drink
               •   Ocean Spray® Pink Lite Cranberry Juice Drink
               •   Ocean Spray® Pink Cranberry Juice Drink
               •   Ocean Spray® Ruby Pomegranate
               •   Ocean Spray® Diet Cran-Tea™
               •   Ocean Spray® 100% Juice Cranberry Pineapple
               •   Ocean Spray® Diet Cran-Pineapple™
               •   Ocean Spray® Mocktails Tropical Citrus
               •   Ocean Spray® Cran-America™
               •   Ocean Spray® Pink Cranberry Juice Drink
               •   Ocean Spray® Cranharvest™ Cranberry Apple Cider
               •   Ocean Spray® Diet Cran-Raspberry™
               •   Ocean Spray® Diet Cran-Apple™
               •   Ocean Spray® Diet Cranberry
               •   Ocean Spray® Diet Cran-Grape™
               •   Ocean Spray® Cranberry Cranenergy™
               •   Ocean Spray® Diet Ruby Red
               •   Ocean Spray® New Light 50 Cranberry Grape
               •   Ocean Spray® Sparkling Citrus Tangerine
               •   Ocean Spray® Cranenergy™ Sparkling Diet Cranberry
               •   Ocean Spray® Ruby Cherry
               •   Ocean Spray® Cherry Juice Cocktail
               •   Ocean Spray® Cranenergy™ Sparkling Cranberry
               •   Ocean Spray® Sparkling Pink Cranberry Juice Drink
               •   Ocean Spray® Pom Blue Sparkling Beverage
               •   Ocean Spray® Sparkling Cranberry
               •   Ocean Spray® Diet Pom Blue Sparkling Beverage
               •   Ocean Spray® Sparkling Diet Cranberry
               •   Ocean Spray® Sparkling Cran-Raspberry™
               •   Ocean Spray® Sparkling Cran-Grape™
               •   Ocean Spray® Diet Cran-Lemonade™
               •   Ocean Spray® Cran-Mango™
               •   Ocean Spray® Ruby Cranberry
               •   Ocean Spray® 100% Citrus Tangerine Orange
               •   Ocean Spray® 100% Citrus Mango Pineapple
               •   Ocean Spray® Cran-Tropical™ Juice Drink
               •   Ocean Spray® Light Cranberry Apple
               •   Ocean Spray® Diet Cran-Mango™
               •   Ocean Spray® Light Ruby Red
               •   Ocean Spray® Blueberry Juice Cocktail
               •   Ocean Spray® Blueberry Pomegranate

                                              2
       Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10581 Page 46 of
                                      84
                                                                     Exhibit B


                   • Ocean Spray® Diet Blueberry Pomegranate
                   • Ocean Spray® Pomegranate Cranenergy™
                   • Ocean Spray® Light Cran-Pomegranate™
                   • Ocean Spray® Wave ™ Mango Pineapple
                   • Ocean Spray® Raspberry Cranenergy™
                   • Ocean Spray® Diet Cran-Blackberry™
                   • Ocean Spray® New Light 50 Cranberry Raspberry
    (the “Products”), YOU MAY BE ENTITLED TO A CASH PAYMENT.


   This Settlement resolves a lawsuit against Ocean Spray Cranberries, Inc. (“Ocean Spray”)
   alleging that Ocean Spray’s Product labels claiming to contain “No Artificial Flavors” are
   false and misleading because the Products actually contain the artificial flavoring
   ingredients dl-malic acid and/or fumaric acid.

   Ocean Spray denies the allegations and any wrongdoing. Nonetheless, it has agreed to settle
   to avoid the cost and uncertainty of litigation. The parties have reached a settlement that
   would provide monetary recovery as detailed below in exchange for a waiver and release
   of your claims. By participating in the Settlement, you waive and release any claims
   against Ocean Spray concerning the marketing and labeling of the Products.




                                               3
        Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10582 Page 47 of
                                      84
                                                                     Exhibit B


               YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

    SUBMIT A CLAIM           The only way to get a monetary payment. Postmark or submit
    FORM BY [DATE]           your Claim Form online.


    EXCLUDE YOURSELF         If you ask to be excluded, you will not be bound by what the
    FROM THE                 Court does in this case and will keep any right you might have
    SETTLEMENT CLASS         to sue Ocean Spray separately about the legal claims in this
    BY [DATE]                lawsuit. If there is a recovery in this case, including under the
                             proposed Settlement, you will not share in that recovery.


    OBJECT OR         You may file a written Objection no later than [date] and/or
    COMMENT BY [DATE] appear at the Final Approval Hearing to tell the Court why
                      you believe the proposed Settlement is unfair, unreasonable,
                      or inadequate. If you ask to be excluded from the Class (i.e.,
                      “opt out”), you may not file an Objection.


    DO NOTHING               If you do nothing, you will receive no portion of the
                             Settlement Fund and, if the Settlement is approved, you will
                             also give up your right to sue Ocean Spray on your own
                             regarding any claims that are part of the Settlement.


      •    These rights and options, and the deadlines to exercise them, are further
           explained in this Notice.
      •    The Court is in charge of this Litigation and still has to decide whether to
           approve the Settlement. The settlement benefits will be made available if the
           Court approves the Settlement and after any appeals are resolved.
      •    The terms of the Settlement may be subject to change and persons that
           remain in the Settlement Class will be bound by those changes.
      •    If you have any questions, then please read on and visit
           www.NoArtificialFlavorsLitigation.com.




                                                 4
          Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10583 Page 48 of
                                      84
                                                                     Exhibit B


                                  WHAT THIS NOTICE CONTAINS
   BASIC INFORMATION………………………………………………………………………PAGE 6
          1. Why did I receive this Notice?
          2. What is this lawsuit About?
          3. What is a Class Action and Who is Involved?
          4. Why is there a Proposed Settlement?

   WHO IS COVERED BY THE PROPOSED SETTLEMENT....…………………………………....PAGE 7
         5. How Do I Know If I Am Part of the Proposed Settlement?

   THE PROPOSED SETTLEMENT BENEFITS………………….……………………………….PAGE 7
         6. What Does the Proposed Settlement Provide?

   HOW TO GET A PAYMENT - SUBMITTING A CLAIM FORM………………………..............PAGE 9
        7. How Can I Obtain a Portion of the Settlement Fund?
        8. How Can I Obtain a Claim Form?

   YOUR RIGHTS AND CHOICES - EXCLUDING YOURSELF FROM THE SETTLEMENT……...PAGE 10
        9. How Do I Exclude Myself from the Settlement?
        10. If I Don’t Exclude Myself, Can I Sue Ocean Spray Later?
        11. If I Exclude Myself, Can I Get a Payment from the Settlement Fund?

   YOUR RIGHTS AND CHOICES - OBJECTING TO THE PROPOSED SETTLEMENT...………..PAGE 10
        12. How Do I Tell the Court that I Object to the Proposed Settlement?
        13. What’s the Difference Between Objecting and Excluding?

   YOUR RIGHTS AND CHOICES - APPEARING IN THIS LAWSUIT…………….......................PAGE 12
        14. Can I Appear and Speak in this lawsuit About the Proposed Settlement?
        15. How Can I Appear in this lawsuit?

   IF YOU DO NOTHING…………………………………………………………………….. PAGE 13
         16. What Happens If I Do Nothing at All?

   THE LAWYERS REPRESENTING YOU……………………………………………………..PAGE 13
         17. Do I have a Lawyer in this Case?
         18. How Will the Lawyers Be Paid?

   THE COURT’S FINAL APPROVAL HEARING……………………………............................PAGE 14
        19. When and Where Will the Court Decide Whether to Approve the Settlement?
        20. Do I Have to Come to the Hearing?

   FINAL SETTLEMENT APPROVAL………………………………………….........................PAGE 14
         21. What is the Effect of Final Settlement Approval?

   GETTING MORE INFORMATION…………………………………………………………..PAGE 15
         22. Are there More Details About the Settlement?

                                               5
        Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10584 Page 49 of
                                      84
                                                                     Exhibit B



                                        BASIC INFORMATION
        1. Why did I receive this Notice?

   If you are a United States resident or citizen who purchased one of the Products during the Class
   Period in your state, for personal or household use and not for resale or distribution, then you have
   a right to know about a proposed settlement in this class action lawsuit and your options.

   You also may have received this Notice because you requested more information after reading the
   Summary Notice about the Settlement.

   The Court ordered that you be given this Notice because you have a right to know about a proposed
   settlement of this class action lawsuit and your options in relation to that lawsuit before the Court
   decides whether to give its final approval to the settlement. If the Court approves the settlement,
   and after objections and appeals are resolved, an administrator approved by the Court will oversee
   the distribution of the Settlement Fund.

   This Notice explains the lawsuit, the Settlement, your legal rights, what benefits are available, who
   is eligible for them, and how to get them.

        2. What is this lawsuit About?

   The Plaintiffs who filed the lawsuit allege that Ocean Spray’s Product labels claiming to contain
   “No Artificial Flavors” are false and misleading because the Products contain the artificial
   flavoring ingredients dl-malic acid and/or fumaric acid, which Plaintiffs claim function as flavors
   in the Products.

   Ocean Spray denies the allegations in the lawsuit, and the Court has not made any ruling on
   the merits of the lawsuit. To avoid the expense of further litigation, the parties have reached a
   settlement that is further described in this Notice.

        3. What Is a Class Action and Who Is Involved?

   In a class action lawsuit, one or more people, called Class Representatives (in this case Crystal
   Hilsley and William Riley) represent the interests of similarly situated people who may have the
   same claims in common, but have not filed a lawsuit. All of these people are collectively referred
   to as a class. The persons who filed the lawsuit are called the Plaintiffs. The company or persons
   they sue is called the Defendant. One court resolves the issues for everyone in the class – except
   for those people who choose to exclude themselves from the class.




                                                6
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10585 Page 50 of
                                      84
                                                                     Exhibit B


        4. Why Is There a Proposed Settlement?

   The Court has not decided in favor of either side. Ocean Spray denies all allegations in the lawsuit.
   Ocean Spray is settling simply to avoid the expense, inconvenience, and inherent risk of litigation,
   as well as the related disruption to its business. The Plaintiffs and their attorneys assert that the
   proposed Settlement is in the best interests of the Class because it provides an appropriate recovery
   now while avoiding the risk, expense, and delay of pursuing a lawsuit through trial and any
   appeals. There would be no guarantee of success for either side if the lawsuit were pursued through
   trial and any appeals.

                       WHO IS COVERED BY THE PROPOSED SETTLEMENT

   To see if you are entitled to file a Claim for part of the Settlement Fund, you first have to determine
   if you are a member of the Settlement Class.

        5. How Do I Know If I Am Part of the Proposed Settlement?

   You are a part of the Settlement Class if you are a United States resident or citizen who purchased
   the Products in your state during the Class Period. The Products must have been purchased for
   personal or household use and not for resale or distribution.

   You are not a part of the Settlement Class if you are (1) any judicial officer presiding over the
   lawsuit; (2) Ocean Spray, its subsidiaries, parent companies, successors, predecessors, and any
   entity in which Ocean Spray or its parent company has a controlling interest, and each of their
   current or former officers, directors, and employees; (3) legal representatives, successors, or
   assigns of any excluded person; and (4) any person who properly executes and files a timely
   request for exclusion.

   If you are still not sure whether you are included in the Settlement Class, you can go to www.
   NoArtificialFlavorsLitigation.com, or you can call 1-855-873-3742, and ask for free help.

                             THE PROPOSED SETTLEMENT BENEFITS

        6. What Does the Proposed Settlement Provide?

   Settlement Fund

   The proposed settlement will provide for $5,400,000.00 to be paid into a Settlement Fund.

   The Settlement Fund shall be applied to pay the following amounts in full and in the order listed:
   (1) any necessary taxes and tax expenses; (2) all costs associated with the Settlement
   Administration, including costs of providing notice to members of the Settlement Class and
   processing Claims and all costs relating to providing the necessary notices in accordance with the
   Class Action Fairness Act of 2005, 28 U.S.C. Section 1715; (3) any Fee and Expense Award made
   by the Court to Class Counsel; (4) any Incentive Awards made by the Court to the Plaintiffs; and
   (5) payments to Authorized Claimants and any others if approved by the Court. The Settlement

                                                7
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10586 Page 51 of
                                      84
                                                                     Exhibit B


   Fund represents the limit and extent of Ocean Spray’s monetary obligations under the Settlement
   Agreement.

   Payments to Settlement Class Members who Submit a Valid Claim Form

   Settlement Class members who submit a timely and valid Claim will receive $1.00 in cash from
   the Settlement Fund per bottle purchased (any size), up to 20 bottles, limited to one claim
   per household (total payable per household in no event to exceed $20, unless distribution is
   increased as described below).

   If the amount of valid claims timely submitted by class members exceeds the amount in the
   Settlement Fund, cash payments to class members who submit timely and valid claims will be
   proportionately reduced until the funds remaining in the Settlement Fund are exhausted. If the
   amount of valid claims timely submitted by class members does not exhaust the amount in the
   Settlement Fund after payment of Notice and Settlement Administrator expenses, a Fee and
   Expense Award, any necessary taxes, tax expenses, Incentive Awards, and the total amount of all
   Authorized Claims, cash payments to class members will increase proportionately until the funds
   remaining in the Settlement Fund are exhausted.

   Non-Monetary Relief

   Within 12 months after the Final Approval Effective Date, Ocean Spray will discontinue
   manufacturing the Products that contain the artificial versions of malic acid and/or fumaric acid as
   an ingredient with labels that contain the claim “no artificial flavors,” provided Ocean Spray will
   be permitted to exhaust existing label stock purchased, printed, or ordered prior to the Final
   Approval Effective Date.

   Incentive Award to the Plaintiffs

   Subject to Court approval, Class Counsel is seeking an Incentive Award from the Settlement Fund
   to the Plaintiffs as follows: $9,000.00 to Plaintiff Crystal Hilsley and $1,000.00 to Plaintiff
   William Riley.




                                                8
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10587 Page 52 of
                                      84
                                                                     Exhibit B


                    HOW TO GET A PAYMENT- SUBMITTING A CLAIM FORM

           7. How Can I Obtain a Portion of The Settlement?

   Settlement Class members who wish to receive a portion of the Settlement Fund must fully
   complete and submit a Claim Form, along with any supporting documentation, by
   [____________], 2019.

   You can obtain a Claim Form on the Internet at www.NoArtificialFlavorsLitigation.com

   Read the instructions carefully, fully complete the form, and submit it online at
   www.NoArtificialFlavorsLitigation.com on or before [____________], 2019.

   Alternatively, you may submit your Claim Form by mailing it to the following address:
             No Artificial Flavors Litigation Settlement
             c/o Classaura Class Action Administration
             [P.O. Box Address]

   Claim Forms must be postmarked no later than [____________], 2019.

   Settlement Class Members who have complied with the instructions, requirements, and
   deadline for submitting a Claim, and whose Claims have been reviewed and validated by the
   Settlement Administrator, will be paid from the Settlement Fund within forty five (45) days of the
   Effective Date of the Settlement.

      TO BE VALID, ALL CLAIM FORMS MUST BE POSTMARKED OR SUBMITTED
                       ONLINE BY NO LATER THAN [DATE].

           8. How Can I Obtain a Claim Form?

   You can obtain a Claim Form in one of three ways:

      i.     Online: You can download the Claim Form at www.NoArtificialFlavorsLitigation.com.
             You can also submit a Claim Form online through the same website.

    ii.      By Phone: Call toll-free, 1-855-873-3742 to arrange for a Claim Form to be sent to you by
             either U.S. mail or e-mail.

    iii.     By U.S. Mail: You may write to No Artificial Flavors Litigation Settlement, c/o Classaura
             Class Action Administration, [P.O. Box Address]. Be sure to include your name and
             mailing address.




                                                   9
            Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10588 Page 53 of
                                      84
                                                                     Exhibit B


      YOUR RIGHTS AND CHOICES - EXCLUDING YOURSELF FROM THE PROPOSED
                                 SETTLEMENT

   If you do not want to receive any of the benefits from the Settlement, and you want to preserve the
   right to sue Ocean Spray about the subject matter of this lawsuit, then you must take affirmative
   steps to opt out of the Settlement.

        9. How Do I Exclude Myself From the Settlement?

   To exclude yourself from the Settlement Class, you must either: (1) send a written request for
   exclusion that must be received no later than [__________], 2019, to: No Artificial Flavors
   Litigation Settlement, c/o Classaura Class Action Administration, [P.O. Box Address], or (2)
   submit a Request for Exclusion online through the Settlement Website no later than [__________,]
   2019.

   Your Request for Exclusion must contain: (1) the name of the lawsuit, “Hilsley v. Ocean Spray
   Cranberries, Inc., Case Number: 3:17-CV-2335-GPC-MDD”; (2) your full name, current address,
   and telephone number; (3) a clear statement of intention to exclude yourself such as “I wish to be
   excluded from the Settlement Class”; and (4) your signature. You may also get an Exclusion
   Request Form at www.NoArtificialFlavorsLitigation.com. You cannot exclude yourself by
   telephone or by e-mail.

   Your Request for Exclusion must be on behalf of yourself. You may not include multiple persons
   on a single Request for Exclusion.

   If you ask to be excluded, you will not get any payment from the Settlement Fund, and you cannot
   object to the Settlement. You will not be legally bound by anything that happens in the Settlement
   or this lawsuit. You may be able to sue (or continue to sue) Ocean Spray in the future.

        10. If I Don’t Exclude Myself, Can I Sue Ocean Spray Later?

   If you do not properly and timely submit a Request for Exclusion, you waive your right to opt out,
   you will be deemed to be a member of the Settlement Class, you give up the right to sue Ocean
   Spray for the claims the Settlement resolves, and you will be bound by the terms of the Settlement
   Agreement. If you have a pending lawsuit against Ocean Spray, other than this lawsuit, speak to
   your lawyer in that lawsuit immediately. You must exclude yourself from this Settlement Class to
   continue your own lawsuit. Remember, any Request for Exclusion must be signed, mailed, and
   postmarked or submitted online by no later than [____________, ___] 2019.

        11. If I Exclude Myself, Can I Get a Payment from the Settlement Fund?

   No. If you exclude yourself, you are not eligible for any payment from the Settlement Fund.

      YOUR RIGHTS AND CHOICES - OBJECTING TO THE PROPOSED SETTLEMENT


                                               10
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10589 Page 54 of
                                      84
                                                                     Exhibit B


   You can tell the Court that you object to the Settlement or any particular part of it.

          12. How Do I Tell the Court That I Object to the Proposed Settlement?

   If you are a member of the Settlement Class, you may object to the Settlement. In doing so, you
   must give reasons why you think the Court should not approve it, and the Court will consider your
   views.

   To object, you must send a letter that contains the following:

      (i)       a reference, in its first sentence, to this lawsuit, Hilsley v. Ocean Spray Cranberries,
                Inc., Case No. 3:17-CV-2335-GPC-MDD;

    (ii)     Your full, legal name, residential address, telephone number, and email address (and your
             lawyer’s name, business address, telephone number and email address if you are objecting
             through counsel);

    (iii) a statement describing your membership in the Settlement Class, including a verification
          under oath as to the date, name of the Products purchased, and the location and name of
          the retailer from whom you purchased the Products, and all other information required by
          the Claim Form;

    (iv) a written statement of all grounds for the Objection, accompanied by any legal support for
         such Objection;

    (v)      copies of any papers, briefs, or other documents upon which the Objection is based;

    (vi) a list of all persons who will be called to testify in support of the Objection;

    (vii) a statement of whether you intend to appear at the Final Approval Hearing, and if you are
          objecting through counsel, you must also state the identity of all attorneys who will appear
          at the Final Approval Hearing on your behalf;

    (viii) a list of the exhibits you will offer during the Final Approval Hearing, along with copies
           of such exhibits; and

    (ix) your signature.

   In addition, if applicable, you must include with your Objection (i) the identity of all counsel who
   represent you, including former or current counsel who may be entitled to compensation for any
   reason related to the Objection; (ii) a detailed list of any other objections you or your counsel have
   submitted to any other class actions submitted in any court, whether state or federal, in the United
   States, in the previous five (5) years.

   If you choose to object through a lawyer, you must pay for the lawyer yourself.


                                                  11
            Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10590 Page 55 of
                                      84
                                                                     Exhibit B


   Your Objection must be signed and mailed to the Court, along with any supporting documents, so
   that it is received no later than [__________], 2019 by the Court at:

                                            Clerk of Court
                                          U.S. District Court
                                     Southern District of California
                                          330 W. Broadway
                                        San Diego, CA 92101

   A copy of your Objection must also be signed and mailed, along with any supporting documents
   to the Settlement Administrator and each of the following two addresses, so that is received by
   each of them no later than [__________], 2019:


    Counsel for Plaintiffs and the Settlement         Counsel for Ocean Spray Cranberries, Inc.
    Class                                             Rick L. Shackelford
    Ronald A. Marron                                  GREENBERG TRAURIG, LLP
    LAW OFFICES OF RONALD A.                          1840 Century Park East, Suite 1900
    MARRON                                            Los Angeles, CA 90067
    651 Arroyo Drive                                  Email: ShackelfordR@gtlaw.com
    San Diego, CA 92103
    Email: ron@consumersadvocates.com

        13. What’s the Difference Between Objecting and Excluding?

   Objecting is explaining to the Court why you do not believe it should approve the Settlement. You
   can object only if you stay in the Settlement Class.

   Excluding yourself from the Settlement is telling the Court that you do not want to be part of the
   Settlement Class. If you exclude yourself, you will not be eligible to file an Objection or to appear
   at the Final Approval Hearing.

                YOUR RIGHTS AND CHOICES - APPEARING IN THIS LAWSUIT

        14. Can I Appear or Speak in the lawsuit About the Proposed Settlement?

   As long as you do not exclude yourself, you can (but do not have to) participate and speak for
   yourself in the lawsuit about the proposed Settlement. This is called making an appearance. You
   can also have your own lawyer appear in court and speak for you, but you must pay for the lawyer
   yourself.

        15. How Can I Appear in this lawsuit?

   If you want yourself or your own lawyer (instead of Class Counsel) to participate or speak for you
   in this lawsuit, you must file a “Notice of Appearance” with the Court. The Notice of Appearance


                                               12
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10591 Page 56 of
                                      84
                                                                     Exhibit B


   must contain the title of this lawsuit, a statement that you wish to appear at the Final Approval
   Hearing, and the signature of you or your lawyer.

   Your Notice of Appearance can also state that you or your lawyer would like to speak at the
   Court’s Final Approval Hearing on the proposed Settlement. If you submit an Objection (see
   Question 12 above) and would like to speak about the Objection at the Court’s Final Approval
   Hearing, both your Notice of Appearance and your Objection should include that information.

   Your Notice of Appearance must be signed, mailed, and postmarked by [__________], 2019, to
   the Court at:

                                           Clerk of Court
                                         U.S. District Court
                                    Southern District of California
                                         330 W. Broadway
                                       San Diego, CA 92101

   Copies of your Notice of Appearance must also be mailed to each of the individuals at the same
   two addresses appearing in Question 12.

                                       IF YOU DO NOTHING

       16. What Happens If I Do Nothing At All?

   If you do nothing, you will get no payment from the Settlement Fund. But unless you timely
   excluded yourself, you also will not be able to start a new lawsuit, continue with a lawsuit, or be
   part of any other lawsuit against Ocean Spray about the subject matter of this lawsuit ever again.

                              THE LAWYERS REPRESENTING YOU

       17. Do I Have a Lawyer in this Case?

   The Court has appointed the Law Offices of Ronald A. Marron, APLC and the Law Office of
   David Elliot as legal counsel for the Settlement Class. The law firms are called Class Counsel.
   You will not be charged for these lawyers.

       18. How Will The Lawyers Be Paid?

   Class Counsel has not yet received any payment for prosecuting this lawsuit, nor have they been
   reimbursed for any out-of-pocket expenses they have incurred. When they ask the Court to approve
   the Settlement, Class Counsel will also make a motion to the Court to approve and award attorneys’
   fees and a reimbursement of expenses to Class Counsel, in a total amount of up to 33.33% of the
   $5,400,000.00 Settlement Fund. No matter what the Court decides with regard to the requested
   attorneys’ fees, members of the Settlement Class will never have to pay anything toward the fees
   or expenses of Class Counsel. Class Counsel will seek final approval of the Settlement on behalf


                                               13
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10592 Page 57 of
                                      84
                                                                     Exhibit B


   of all members of the Settlement Class. You may hire your own lawyer to represent you in this
   lawsuit if you wish, but it will be at your own expense.

                           THE COURT’S FINAL APPROVAL HEARING
   The Court will hold a hearing to decide whether to approve the Settlement. Unless you have
   excluded yourself from the Class, you may have the right to attend or speak at the hearing, but do
   not have to do so.

        19. When and Where Will the Court Decide Whether to Approve the Settlement?

   The Court overseeing this case will hold a Final Approval Hearing at the Federal Courthouse
   located at the U.S. District Court for the Southern District of California, 330 W. Broadway, San
   Diego, CA 92101 on [__________], 2020 to decide whether the Settlement is fair, reasonable, and
   adequate, as well as to determine the amount of attorneys' fees and costs and incentive fees to
   award. If there are objections, the Court will consider them at the Final Approval Hearing. After
   the Final Approval Hearing, the Court will decide whether to approve the Settlement and whether
   to grant Class Counsel’s request for attorneys’ fees and expenses. We do not know how long it
   will take the Court to make these decisions.

        20. Do I Have to Come to the Hearing?

   You are not required to attend the hearing, but you are welcome to attend at your own expense. If
   you send an Objection, you do not have to appear in Court to present it. As long as you mailed
   your written Objection on time, the Court will consider it. You may also pay your own lawyer to
   attend, but it is not necessary.

                                 FINAL SETTLEMENT APPROVAL

        21. What Is The Effect of Final Settlement Approval?

   If the Court grants final approval of the Settlement and all appeals have been exhusted, the
   Released Parties (as defined in the Settlement Agreement), including Ocean Spray, will be released
   of and from any and all claims asserted or which could have been asserted in the Litigation
   involving allegations of misleading statements or misrepresentations concerning the Products,
   including, without limitation, arising from, under or relating to any law or jurisdiction including,
   state, federal or local law or otherwise.

   If the Court does not approve the Settlement, this lawsuit will proceed as if no settlement had been
   attempted.

   If the Settlement is not approved and litigation resumes, there is no guarantee of payment to the
   Settlement Class.




                                               14
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10593 Page 58 of
                                      84
                                                                     Exhibit B


                                  GETTING MORE INFORMATION

        22. Are There More Details About the Settlement?

   This Notice is only intended to provide a summary of the proposed Settlement. You may obtain
   the complete text of the Settlement Agreement at www.NoArtificialFlavorsLitigation.com; by
   writing to the Settlement Administrator (at the address listed above); or, from the court file, which
   is available for your inspection during regular business hours at the Office of the Clerk of the
   United States District Court for the Southern District of California, U.S. District Court for the
   Southern District of California, 330 W. Broadway, San Diego, CA 92101, under the Civil Action
   Number 3:17-CV-2335-GPC-MDD.

   By visiting the website located at www.NoArtificialFlavorsLitigation.com, you will find the
   Plaintiffs’ operative Complaint, a Claim Form, and a Request for Exclusion Form.

   You     may      also     contact    the  Settlement       Administrator   by  email      at:
   Contact@NoArtificialFlavorsLitigation.com, or by writing to No Artificial Flavors Litigation
   Settlement, c/o Classaura Class Action Administration, [P.O. Box Address].

    PLEASE DO NOT CALL OR DIRECT ANY INQUIRIES TO THE COURT.

       This Notice is given with the approval and at the direction of the Court.




                                               15
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10594 Page 59 of
                                      84




                  EXHIBIT C
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10595 Page 60 of
                                      84
                                                                     Exhibit C




         NOTICE OF PROPOSED CLASS LITIGATION SETTLEMENT
           Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335-GPC-MDD
                 United States District Court for the Southern District of California

       THE MATTERS DISCUSSED HEREIN MAY AFFECT SUBSTANTIAL LEGAL
                       RIGHTS THAT YOU MAY HAVE.
                              READ THIS NOTICE CAREFULLY.
           A federal court authorized this Notice. This is not a solicitation from a lawyer.
         YOU ARE NOT BEING SUED. THIS IS NOT A LAWSUIT AGAINST YOU.
       ______________________________________________________________________

    IF YOU ARE A UNITED STATES RESIDENT OR CITIZEN WHO on or after
    January 1, 2011 until [the date preliminary approval is granted] (the "Class Period"),
    purchased in your respective state, for personal or household use and not for resale or
    distribution, one of the following Ocean Spray® Products:

                 •   Ocean Spray® Cran-Apple™;
                 •   Ocean Spray® Cran-Grape™;
                 •   Ocean Spray® “100% Apple” Juice Drink;
                 •   Ocean Spray® Cran-Raspberry™;
                 •   Ocean Spray® Wave™ Apple with White Cranberries;
                 •   Ocean Spray® Wave™ Berry Medley;
                 •   Ocean Spray® Cran-Cherry™;
                 •   Ocean Spray® Cran-Pineapple™;
                 •   Ocean Spray® Cran-Pomegranate™;
                 •   Ocean Spray® diet Cran-Pomegranate™;
                 •   Ocean Spray® Diet Cran-Cherry™;
                 •   Ocean Spray® 100% Juice Cranberry Cherry Flavor
                 •   Ocean Spray® Cran-Strawberry™
                 •   Ocean Spray® Diet Blueberry
                 •   Ocean Spray® Diet Cranberry With Lime
                 •   Ocean Spray® Cran-Lemonade™
                 •   Ocean Spray® Classic Tea White Cranberry Peach
                 •   Ocean Spray® Cran-Tea™ White Cranberry Peach
                 •   Ocean Spray® Classic Tea Cranberry
                 •   Ocean Spray® Cran-Tea™ Cranberry
                 •   Ocean Spray® 100% Premium Juice Cranberry Apple
                 •   Ocean Spray® 100% Cranberry Concord Grape
                 •   Ocean Spray® 100% Juice Cranberry Raspberry
                 •   Ocean Spray® 100% Juice Cranberry Pomegranate
                 •   Ocean Spray® 100% Juice Tropical Citrus Fruit & Vegetable
                 •   Ocean Spray® Light Tropical Citrus Fruit And Vegetable

                                               1
        Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10596 Page 61 of
                                      84
                                                                     Exhibit C


               •   Ocean Spray® 100% Juice Cranberry Pomegranate Blueberry Fruit & Vegetable
               •   Ocean Spray® Pink Cranberry Passionfruit Juice Drink
               •   Ocean Spray® 100% Juice Cranberry Mango
               •   Ocean Spray® Pink Lite Cranberry Juice Drink
               •   Ocean Spray® Light Cran-Mango™
               •   Ocean Spray® Pink Cranberry Juice Drink
               •   Ocean Spray® Pink Lite Cranberry Juice Drink
               •   Ocean Spray® Pink Cranberry Juice Drink
               •   Ocean Spray® Ruby Pomegranate
               •   Ocean Spray® Diet Cran-Tea™
               •   Ocean Spray® 100% Juice Cranberry Pineapple
               •   Ocean Spray® Diet Cran-Pineapple™
               •   Ocean Spray® Mocktails Tropical Citrus
               •   Ocean Spray® Cran-America™
               •   Ocean Spray® Pink Cranberry Juice Drink
               •   Ocean Spray® Cranharvest™ Cranberry Apple Cider
               •   Ocean Spray® Diet Cran-Raspberry™
               •   Ocean Spray® Diet Cran-Apple™
               •   Ocean Spray® Diet Cranberry
               •   Ocean Spray® Diet Cran-Grape™
               •   Ocean Spray® Cranberry Cranenergy™
               •   Ocean Spray® Diet Ruby Red
               •   Ocean Spray® New Light 50 Cranberry Grape
               •   Ocean Spray® Sparkling Citrus Tangerine
               •   Ocean Spray® Cranenergy™ Sparkling Diet Cranberry
               •   Ocean Spray® Ruby Cherry
               •   Ocean Spray® Cherry Juice Cocktail
               •   Ocean Spray® Cranenergy™ Sparkling Cranberry
               •   Ocean Spray® Sparkling Pink Cranberry Juice Drink
               •   Ocean Spray® Pom Blue Sparkling Beverage
               •   Ocean Spray® Sparkling Cranberry
               •   Ocean Spray® Diet Pom Blue Sparkling Beverage
               •   Ocean Spray® Sparkling Diet Cranberry
               •   Ocean Spray® Sparkling Cran-Raspberry™
               •   Ocean Spray® Sparkling Cran-Grape™
               •   Ocean Spray® Diet Cran-Lemonade™
               •   Ocean Spray® Cran-Mango™
               •   Ocean Spray® Ruby Cranberry
               •   Ocean Spray® 100% Citrus Tangerine Orange
               •   Ocean Spray® 100% Citrus Mango Pineapple
               •   Ocean Spray® Cran-Tropical™ Juice Drink
               •   Ocean Spray® Light Cranberry Apple
               •   Ocean Spray® Diet Cran-Mango™
               •   Ocean Spray® Light Ruby Red
               •   Ocean Spray® Blueberry Juice Cocktail
               •   Ocean Spray® Blueberry Pomegranate
               •   Ocean Spray® Diet Blueberry Pomegranate
               •   Ocean Spray® Pomegranate Cranenergy™
                                              2
       Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10597 Page 62 of
                                      84
                                                                     Exhibit C


                    •   Ocean Spray® Light Cran-Pomegranate™
                    •   Ocean Spray® Wave ™ Mango Pineapple
                    •   Ocean Spray® Raspberry Cranenergy™
                    •   Ocean Spray® Diet Cran-Blackberry™
                    •   Ocean Spray® New Light 50 Cranberry Raspberry
    (the “Products”), YOU MAY BE ENTITLED TO A CASH PAYMENT.


   This Notice is to inform you of a proposed class action settlement that could affect your legal rights.


   A proposed settlement has been reached in a            legal representatives, successors, or assigns
   class action lawsuit pending in the United             of any excluded person; or (4) any person
   States District Court for the Southern District        who properly files a timely request for
   of California against Ocean Spray                      exclusion.
   Cranberries, Inc. (“Ocean Spray”) alleging
   that certain Ocean Spray product labels                What Benefits Could I Receive?
   claiming that Ocean Spray beverage products            The proposed class action settlement will
   contain “No Artificial Flavors” are false and          provide for $5,400,000.00 to pay class
   misleading because the Products actually               member claims, notice, administration,
   contain ingredients dl-malic acid and/or               plaintiffs’ incentive awards, and legal
   fumaric acid, which the plaintiffs assert              expenses and attorneys’ fees.
   function as artificial flavors. Ocean Spray
   denies the allegations and any wrongdoing as           Claimants who submit a timely and valid
   those ingredients do not function as flavors in        claim will receive $1.00 in cash from the
   the Products. To avoid the expense and                 Settlement Fund per bottle of Product
   distraction of litigation, the parties have            purchased (any size) during the Class
   reached a settlement that will provide                 Period, up to 20 bottles, limited to one
   monetary recovery as detailed below.                   claim per household (total payable per
                                                          household in no event to exceed $20, unless
   Am I a Member of the Settlement Class?                 distribution is increased as described
   You are a member of the Settlement Class if            below).
   you are a citizen or resident of the United
   States who purchased one or more of the                If the total amount of eligible claims exceeds
   Products during the Class Period in your               the Settlement Fund, then each claimant’s
   respective state. The Products must have               award will be proportionately reduced. If
   been purchased for personal or household use           there is any remaining cash amount in the
   and not for resale or distribution.                    Settlement Fund after payment of all claims,
                                                          costs, and fees, the settlement administrator
   You cannot be a member of the Settlement               will divide it equally among the authorized
   Class if you are (1) any judicial officer              claimants and will pay each authorized
   presiding over the action; (2) Ocean Spray or          claimant his or her proportionate share of the
   its    subsidiaries,     parent     companies,         remaining cash amount.
   successors, predecessors, and any entity in
   which Ocean Spray or its parent has a                  Within 12 months after the Final Approval
   controlling interest, or any of their current or       Effective Date, Ocean Spray will discontinue
   former officers, directors, and employees; (3)         manufacturing the Products that contain the
                                                3
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10598 Page 63 of
                                      84
                                                                     Exhibit C


   artificial versions of malic acid and/or         Southern District of California Division and
   fumaric acid as an ingredient with labels that   send copies to the following Counsel
   contain the claim “no artificial flavors,”       representing the Settlement Class and Ocean
   provided Ocean Spray will be permitted to        Spray:
   exhaust existing label stock purchased,
   printed, or ordered prior to the Final           Counsel for Plaintiffs and the Settlement
   Approval Effective Date.                         Class

   What Are My Rights?                              Ronald A. Marron
   You have a choice of whether to stay in the      LAW OFFICES OF RONALD A.
   Settlement Class or not, and you must decide     MARRON
   this now. If you stay in the Settlement Class,   651 Arroyo Drive
   you will be legally bound by all orders and      San Diego, CA 92103
   judgments of the Court, and you will not be      Email: ron@consumersadvocates.com
   able to sue, or continue to sue, Ocean Spray
   as part of any other lawsuit involving the       Counsel for Ocean Spray
   same claims that are in this lawsuit. This is
   true even if you do not submit a Claim Form.     Rick L. Shackelford
                                                    GREENBERG TRAURIG, LLP
       1. You can accept the Settlement.            1840 Century Park East, Suite 1900
   If you wish to receive a payment from the        Los Angeles, CA 90067
   Settlement Fund, you MUST submit a Claim         Email: ShackelfordR@gtlaw.com
   Form no later than [DATE]. You can obtain
   and/or submit a Claim Form:                      If you choose to object to the settlement, then
   (1) on the               Internet           at   your written objection must be received by
   www.NoArtificialFlavorsLitigation.com;           ______________, 2019.
   (2) by calling the Settlement Administrator at
   1-855-873-3742; or                                   3. You can “opt out” of the Settlement.
   (3) by mailing a written request for a Claim     If you do not object to the settlement but
   Form including your name and mailing             simply do not want to participate, you must
   address by regular mail to: No Artificial        exclude yourself from the Settlement Class
   Flavors Litigation Settlement, c/o Classaura     by completing and mailing a Request for
   Class Action Administration, [P.O. Box           Exclusion that includes the name of this
   Address].                                        lawsuit, your full name, current address,
                                                    telephone number, a clear statement of your
   If you fail to timely submit a Claim Form and    intent to exclude yourself such as “I wish to
   do not timely exclude yourself from the          be excluded from the Settlement Class,” and
   settlement, then you will be bound by the        your signature. You must deliver the Request
   settlement but will not receive any payment.     for Exclusion to the settlement administrator
                                                    at No Artificial Flavors Litigation
      2. You can object to the Settlement.          Settlement, c/o Classaura Class Action
                                                    Administration, [P.O. Box Address]. The
   If you believe the settlement is                 request must be postmarked or submitted
   unsatisfactory, you may file a written           online no later than [Date]. If you request
   objection with the Clerk of the Court for        exclusion from or “opt out” of the Settlement
   the United States District Court for the         Class, you will not receive any payment from

                                                2
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10599 Page 64 of
                                      84
                                                                     Exhibit C


   the Settlement Fund, and will be responsible
   for any attorneys’ fees and costs you incur if
   you choose to pursue your own lawsuit.

   The Final Approval Hearing
   On [_____________], 2019, at [____] a.m.,
   the Court will hold a hearing in the United
   States District Court for the Southern District
   of California to determine: (1) whether the
   proposed settlement is fair, reasonable and
   adequate and should receive final approval;
   and (2) whether the Class Counsel’s
   application for an award of attorneys’ fees
   and expenses should be granted. Objections
   to the proposed settlement by members of the
   Settlement Class will be considered by the
   Court at such hearing, but only if such
   objections are timely filed in writing with the
   Court and sent to Plaintiffs’ and Ocean
   Spray’s counsel by no later than
   ___________, 2019.

   If you support the proposed settlement, you
   do not need to appear at the hearing or take
   any other action to indicate your approval.

   How Can I Get More Information?
   If you have questions or would like a more
   detailed notice or other documents about the
   lawsuit     and      your     rights,    visit
   www.NoArtificialFlavorsLitigation.com.
   You may also contact the settlement
   administrator           by            emailing
   Contact@NoArtificialFlavorsLitigation.com
   or by writing to: No Artificial Flavors
   Litigation Settlement, c/o Classaura Class
   Action Administration, [P.O. Box Address],
   or by calling 1-888-978-8269. Please do not
   contact the Court or Clerk for information.

   By order of the United States District
   Court for the Southern District of
   California.




                                                3
         Questions? Call 1-855-873-3742 or visit www.NoArtificialFlavorsLitigation.com
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10600 Page 65 of
                                      84




                  EXHIBIT D
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10601 Page 66 of
                                      84


 1 LAW OFFICES OF RONALD A. MARRON
   RONALD A. MARRON (SBN 175650)
 2 ron@consumersadvocates.com
   MICHAEL T. HOUCHIN (SBN 305541)
 3 mike@consumersadvocates.com
   651 Arroyo Drive
 4 San Diego, California 92103
   Telephone: (619) 696-9006
 5 Facsimile: (619) 564-6665
 6 LAW OFFICE OF DAVID ELLIOT
   DAVID ELLIOT (SBN 270381)
 7 davidelliot@elliotlawfirm.com
   2028 3rd Avenue
 8 San Diego, CA 92101
   Telephone: (858) 228-7997
 9 Attorneys for Plaintiffs and the Class
10
                        UNITED STATES DISTRICT COURT
11
                     SOUTHERN DISTRICT OF CALIFORNIA
12
13 CRYSTAL HILSLEY and WILLIAM Case No. 3:17-cv-02335-GPC-MDD
14 RILEY,   on behalf of themselves and all
   others similarly situated,
15                                          DECLARATION OF GAJAN
                Plaintiffs,                 RETNASABA REGARDING NOTICE
16                                          PLAN
         v.
17
                                            Judge: Hon. Gonzalo P. Curiel
18 OCEAN       SPRAY       CRANBERRIES,
   INC.,
19
                Defendant.
20
21
22
23
24
25
26
27
28
29     Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                         DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10602 Page 67 of
                                      84


 1 I, Gajan Retnasaba, declare:
 2         1.     I am a Partner at Classaura LLC, a class action administration firm located
 3 at 1718 Peachtree St #1080, Atlanta, Georgia. I have been the project lead on cases
 4 including Mason v. Heel, In re Qunol Liquid Labeling Litigation, and In re Quaker Oats
 5 Labeling Litigation. I founded the popular class action advocacy website
 6 ClassActionRebates.com. My prior experience includes being a litigation associate at
 7 Jones Day and a senior associate at McKinsey & Company. I hold a J.D. from Harvard
 8 Law School and a Bachelor of Engineering from the University of New South Wales. I
 9 am over the age of 21 and am not a party to this action.
10         2.     I have previously presented to the court a notice plan for dissemination of
11 notice for the certification of a California class. I have been asked by counsel for Plaintiffs
12 in this action to prepare an updated plan for class notice and distribution, should
13 preliminary approval be granted for a national class settlement.
14         3.     Since the products that are the subject of the proposed settlement were sold
15 through third party retailers, no complete record of all purchases exists. Accordingly, I
16 recommend that notice be broadly disseminated nationally, with a focus on consumers
17 most likely to have purchased the product.
18         4.     I have prepared a dissemination plan that incorporates four methods of
19 communication: a settlement website, online notice, print publication, and a press release.
20         CLASS SIZE AND DEMOGRAPHICS
21         5.     Because a complete record of all national buyers of the Ocean Spray fruit
22 juice beverage products alleged to contain the specified undisclosed artificial flavors does
23 not exist, I recommend that notice be disseminated broadly to as many U.S. residents as
24 possible, with a partial and non-exclusive focus on groups that recent market research
25 indicates are disproportionately likely to be buyers of the products: African Americans
26 and Americans over 55.
27
28
                                                1
29        Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                            DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10603 Page 68 of
                                      84


 1         6.    The following relevant facts, data, and demographic information, along with
 2 other relevant information, was used to inform the design of the proposed Notice Plan.
 3         7.    The United States Census estimates the United States has a population of
 4 approximately 323 million as of August 2018. Of this total population, there are
 5 approximately 245 million United States residents aged 18 or older.
 6         8.    InfoScout is a service that captures data on shopping patterns. Their
 7 sampling panels capture data for approximately 1-in-500 shopping trips made in the
 8 United States and provide rich demographic data regarding purchase patterns.
 9 InfoScout’s 2014-2015 data reported that Ocean Spray purchase patterns are relatively
10 uniform across gender, income, education, and family status. However, Ocean Spray is
11 disproportionately purchased by African Americans, with African Americans spending a
12 total of 133% more on Ocean Spray products in the aggregate than would be expected
13 based on their baseline expenditure on other products. Ocean Spray is also
14 disproportionately purchased by older Americans with 25% higher spend by Americans
15 between 55 and 64, and 48% higher spend for Americans over 65.
16         SETTLEMENT WEBSITE
17         9.    A dedicated settlement website (noartificialflavorslitigation.com) will be
18 created to provide detailed information to prospective class members about the
19 settlement.
20         10.   Should the court grant preliminary approval of the settlement, the website
21 would be updated to include both the summary and long-form versions of the Judgment
22 Notice, that will describe the judgment, describe the process for making claims, for
23 objecting to the settlement, and for opting out of the settlement. It will also give notice
24 that an attorney fee application will be made and describe how class members may obtain
25 a copy of the fee application from the administrator or online, and how they may oppose
26 the application.
27
28
                                               2
29       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                           DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10604 Page 69 of
                                      84


 1         11.   The website would allow claims to be made entirely online with a form
 2 where class members can file their claim, including uploading proof of purchase if
 3 applicable. The claim form will be secured using 128-bit encryption, which is the
 4 commercial standard. Claim data will be stored in a secure database. The website will
 5 also allow class members to download claim forms that can be printed and submitted by
 6 mail.
 7         12.   Class members will able to request payment via a mailed check, or electronic
 8 payment methods such as Amazon or PayPal. These electronic payments provide class
 9 members with a more convenient way to receive their funds and reduce disbursement,
10 printing, banking, and mailing costs, allowing more of the settlement funds to be directed
11 to class members.
12         13.   The website will provide email, phone, and postal contacts for class
13 members to request further information, hard copies of information, or help in the claim
14 filing process. The website will be updated as needed. For class members who are
15 unwilling or unable to use the website or make claims online, the Judgment Notice, in
16 both its long and summary forms, and claim forms will be provided via a toll-free
17 telephone number.
18          ONLINE NOTICE
19          14. Facebook is the online social media outlet where Americans spend the most
20 time, with approximately 230 million registered users in the United States who use the
21 site at least once per month. Facebook’s database allows detailed targeting of advertising,
22 including by geography and personal interests. A user may be identified as having an
23 interest in a topic, such as Ocean Spray or cranberry juice beverages by having mentioned
24 the topic on their Facebook page or by having engaged with related content on Facebook.
25 Facebook identifies 29,000,000 people in the United States as having an interest in Ocean
26 Spray or juice beverages.
27
28
                                               3
29       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                           DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10605 Page 70 of
                                      84


 1          15. I recommend that Facebook ads providing a brief notice that a class has been
 2 certified of buyers of specified Ocean Spray beverages be published 50 million times on
 3 Facebook, limited to United Sates users of Facebook, and nonexclusively targeted, as
 4 described above, to users who are over 55, users who are African American, and users
 5 who are identified as having an interest in Ocean Spray or juice beverage products. The
 6 notice will provide a brief description of the case and a link to the class website where
 7 consumers can learn more about the lawsuit.
 8          16. I estimate that publishing the notice 50 million times will reach
 9 approximately 30 million people in the United States with 15 million of those people
10 being in the targeted groups described above.
11          PUBLICATION NOTICE
12          17. USA Today is the national newspaper with the highest readership in the
13 United States, with a circulation of approximately 730,000, and a reach of approximately
14 2,600,000. I recommend publication of notice in this newspaper that class has been
15 certified and that there is a proposed settlement.
16          18. The readership of USA Today’s print newspaper also skews older than
17 average, with the average reader being 50.
18         19.    The publication notice will include a summary notice directly in the
19 publication and will include information on the lawsuit, the class, class members options,
20 and how to get more detailed information. It will also have the address of the notice
21 website, phone number, and postal address that class members can use to get more
22 information.
23         PRESS RELEASE
24         20.    PR Newswire is a national press release service used by journalists as a
25 source for news. Press releases sent through PR Newswire often end up as articles in
26 news media websites such as CNBC.com, MarketWatch.com, Reuters.com, Yahoo.com
27 and local media affiliates of the major television networks ABC, NBC, and CBS. The
28
                                               4
29       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                           DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10606 Page 71 of
                                      84


 1 press release will contain information about the class settlement and the address for the
 2 dedicated settlement website. I recommend the publication of a national press release on
 3 PR Newswire.
 4        21.    I further recommend that details of the settlement be forwarded to class
 5 action advocacy websites (such as TopClassActions.com and ClassActionRebates.com)
 6 that are frequently used by members of the public interested in keeping updated on their
 7 eligibility for settlements.
 8        CLRA NOTICE
 9        22.    California's Consumers Legal Remedies Act (CLRA §1781) requires
10 published notice in a newspaper of general circulation in the county of the transaction,
11 once a week for four consecutive weeks. Accordingly, I propose publication over four
12 consecutive weeks in the San Diego Uptown Examiner, a newspaper in San Diego
13 County - the county where plaintiff Hilsley alleges her transaction took place.
14        CAFA NOTICE
15        23.    The Class Action Fairness Act ("CAFA"), 28 U.S.C. Section 1715, requires
16 notice of the proposed settlement be given to federal, state, and territory attorney
17 generals. Accordingly, I propose the mailing of a notice with an enclosed CD-ROM
18 containing all the required information under CAFA to the federal, state, and territory
19 attorney generals.
20     METHODS FOR PREVENTING PAYMENT OF ERRONEOUS,
21 DUPLICATIVE, AND FRAUDULENT CLAIMS
22        24.    I would undertake several methods of preventing payment of invalid claims.
23        25.    To prevent duplication, all online claims would be loaded into an electronic
24 database. Claims received by mail would be manually entered into the same database. An
25 algorithm would then be run to identify duplicate entries, including those that are not
26 exact duplicates, but involve small variations in names or addresses.
27
28
                                               5
29       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                           DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10607 Page 72 of
                                      84


 1         26.   One type of erroneous claim is an incomplete claim. To the extent possible,
 2 the information contained within the incomplete claims will be used to notify the
 3 submitter of the incomplete claim. A second type of erroneous claim is one that does not
 4 match with a database of United States addresses. Where possible, these addresses will
 5 be corrected or individuals will be contacted and encouraged to resubmit a correct claim.
 6         27.   Fraudulent claims are less significant in cases such as this where monetary
 7 payments are relatively small. Moreover, merely requiring claims forms be submitted
 8 under "penalty of perjury" substantially deters fraud. Nonetheless, fraud can be further
 9 reduced by utilizing fraud detection techniques and rejecting fraudulent claims. The
10 claims database will be queried to report signs of fraud such as: (1) multiple online claims
11 made from the same Internet Protocol ("IP") address; (2) multiple highly similar claims,
12 and (3) claims requesting payment be sent to penal institutions.
13         COSTS
14         28.   The costs to provide notice of the settlement via print, press release, and
15 online publication is $213,000. The cost to administer the settlement, and process claims
16 is $20,000 (assuming 200,000 claims). The cost to distribute payment to class members
17 is $120,000 (assuming 160,000 approved claims). This brings the total cost to $353,000
18
19         I declare under penalty of perjury of the laws of the United States that the foregoing
20 is true and correct.
21
22         Executed on October 17, 2019, in Atlanta, GA.
23
24
25                                                 __________________
                                                      Gajan Retnasaba
26
27
28
                                               6
29       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-cv-02335-GPC-MDD
30                           DECLARATION OF GAJAN RETNASABA
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10608 Page 73 of
                                      84




                     EXHIBIT E
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10609 Page 74 of
                                      84



     1
     2
     3
     4
     5
     6
     7                      UNITED STATES DISTRICT COURT
     8                    SOUTHERN DISTRICT OF CALIFORNIA
     9
    10   CRYSTAL HILSLEY and WILLIAM    )         Case No. 3:17-CV-2335-GPC-MDD
         RILEY, on behalf of themselves and all
                                        )
    11   others similarly situated,     )
                                        )         CLASS ACTION
    12                    Plaintiffs,   )
    13                                  )         [PROPOSED] ORDER
             vs.                        )         GRANTING PLAINTIFFS’
    14                                  )
                                        )         MOTION FOR PRELIMINARY
    15                                  )         APPROVAL OF CLASS ACTION
    16   OCEAN SPRAY CRANBERRIES, INC., )         SETTLEMENT
                                        )
    17                   Defendant.     )
                                        )
    18                                  )
                                        )
    19                                  )
    20                                  )
                                        )
    21                                  )
                                        )
    22                                  )
                                        )
    23
    24
    25
    26
    27
    28

                                             -1-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10610 Page 75 of
                                      84



     1         Plaintiffs Crystal Hilsley and William Riley (“Plaintiffs”), individually and
     2   on behalf of the Class defined below, along with Defendant Ocean Spray
     3   Cranberries, Inc. (“Ocean Spray”), move this Court for preliminary approval of the
     4   proposed settlement in the above-captioned action. This Court has reviewed and
     5   considered the Parties’ Joint Motion for Preliminary Approval and supporting
     6   materials. Now, having fully considered the record and the requirements of law, this
     7   Court orders that the Motion for Preliminary Approval is GRANTED as set forth
     8   below.
     9         IT IS THIS ____ DAY OF ____________, 2019 ORDERED                     that   the
    10   settlement (including all terms of the Settlement Agreement and exhibits thereto) is
    11   hereby PRELIMINARILY APPROVED. The Court further finds and orders as
    12   follows:
    13         1.     The Court has subject matter jurisdiction under 28 U.S.C.
    14   § 1332(d)(2)(A), the Class Action Fairness Act, and venue is proper in this district.
    15         2.     The Court’s exercise of personal jurisdiction over the Plaintiffs’ and
    16   Settlement Class Members’ claims against Ocean Spray comports with the Due
    17   Process Clause of the United States Constitution.
    18         3.     The Court finds that the Settlement Agreement is the product of arms-
    19   length negotiation conducted by experienced legal counsel after extensive discovery
    20   and settlement negotiations. The Settlement Agreement is not the result of collusion.
    21         4.     The Court finds that the proceedings that occurred before the Parties
    22   reached the Settlement Agreement gave counsel and the Parties an opportunity to
    23   adequately assess the strengths and weaknesses of their respective positions in this
    24   case, and, therefore, to structure the settlement in a way that adequately accounts for
    25   those strengths and weaknesses.
    26         5.     The Court finds that, subject to the Final Approval hearing, the
    27   Settlement Agreement is fair, reasonable, adequate, and in the best interests of the
    28

                                             -1-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10611 Page 76 of
                                      84



     1   Settlement Class. The Court further finds that the settlement falls well within the
     2   range of reason and has no obvious deficiencies.
     3         6.     Because the settlement meets the standards for preliminary approval,
     4   the Court preliminarily approves all terms of the settlement, including the Settlement
     5   Agreement and all of its exhibits.
     6         The Court finds, for settlement purposes only, that all requirements of Federal
     7   Rules of Civil Procedure 23(a), 23(b)(3), and 23(b)(2) have been satisfied. The Court
     8   certifies a Settlement Class of all citizens and residents of the United States who, on
     9   or after January 1, 2011 until the [date preliminary approval is granted] (the "Class
    10   Period"), purchased one of the following Products for personal or household use and
    11   not for resale, in their respective state of citizenship:
    12
               •    Ocean Spray® Cran-Apple™;
    13         •    Ocean Spray® Cran-Grape™;
    14         •    Ocean Spray® “100% Apple” Juice Drink;
               •    Ocean Spray® Cran-Raspberry™;
    15
               •    Ocean Spray® Wave™ Apple with White Cranberries;
    16         •    Ocean Spray® Wave™ Berry Medley;
    17         •    Ocean Spray® Cran-Cherry™;
               •    Ocean Spray® Cran-Pineapple™;
    18
               •    Ocean Spray® Cran-Pomegranate™;
    19         •    Ocean Spray® diet Cran-Pomegranate™;
    20         •    Ocean Spray® Diet Cran-Cherry™;
               •    Ocean Spray® 100% Juice Cranberry Cherry Flavor
    21
               •    Ocean Spray® Cran-Strawberry™
    22         •    Ocean Spray® Diet Blueberry
    23         •    Ocean Spray® Diet Cranberry With Lime
               •    Ocean Spray® Cran-Lemonade™
    24
               •    Ocean Spray® Classic Tea White Cranberry Peach
    25         •    Ocean Spray® Cran-Tea™ White Cranberry Peach
    26         •    Ocean Spray® Classic Tea Cranberry
               •    Ocean Spray® Cran-Tea™ Cranberry
    27
               •    Ocean Spray® 100% Premium Juice Cranberry Apple
    28         •    Ocean Spray® 100% Cranberry Concord Grape
                                             -2-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10612 Page 77 of
                                      84



     1        • Ocean Spray® 100% Juice Cranberry Raspberry
              • Ocean Spray® 100% Juice Cranberry Pomegranate
     2
              • Ocean Spray® 100% Juice Tropical Citrus Fruit & Vegetable
     3        • Ocean Spray® Light Tropical Citrus Fruit And Vegetable
     4        • Ocean Spray® 100% Juice Cranberry Pomegranate Blueberry Fruit &
                Vegetable
     5        • Ocean Spray® Pink Cranberry Passionfruit Juice Drink
     6        • Ocean Spray® 100% Juice Cranberry Mango
     7        • Ocean Spray® Pink Lite Cranberry Juice Drink
              • Ocean Spray® Light Cran-Mango™
     8        • Ocean Spray® Pink Cranberry Juice Drink
     9        • Ocean Spray® Pink Lite Cranberry Juice Drink
    10        • Ocean Spray® Pink Cranberry Juice Drink
              • Ocean Spray® Ruby Pomegranate
    11        • Ocean Spray® Diet Cran-Tea™
    12        • Ocean Spray® 100% Juice Cranberry Pineapple
    13        • Ocean Spray® Diet Cran-Pineapple™
              • Ocean Spray® Mocktails Tropical Citrus
    14
              • Ocean Spray® Cran-America™
    15        • Ocean Spray® Pink Cranberry Juice Drink
    16        • Ocean Spray® Cranharvest™ Cranberry Apple Cider
              • Ocean Spray® Diet Cran-Raspberry™
    17
              • Ocean Spray® Diet Cran-Apple™
    18        • Ocean Spray® Diet Cranberry
    19        • Ocean Spray® Diet Cran-Grape™
              • Ocean Spray® Cranberry Cranenergy™
    20
              • Ocean Spray® Diet Ruby Red
    21        • Ocean Spray® New Light 50 Cranberry Grape
    22        • Ocean Spray® Sparkling Citrus Tangerine
              • Ocean Spray® Cranenergy™ Sparkling Diet Cranberry
    23
              • Ocean Spray® Ruby Cherry
    24        • Ocean Spray® Cherry Juice Cocktail
    25        • Ocean Spray® Cranenergy™ Sparkling Cranberry
              • Ocean Spray® Sparkling Pink Cranberry Juice Drink
    26
              • Ocean Spray® Pom Blue Sparkling Beverage
    27        • Ocean Spray® Sparkling Cranberry
    28        • Ocean Spray® Diet Pom Blue Sparkling Beverage
              • Ocean Spray® Sparkling Diet Cranberry
                                             -3-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                         OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10613 Page 78 of
                                      84



     1         •    Ocean Spray® Sparkling Cran-Raspberry™
               •    Ocean Spray® Sparkling Cran-Grape™
     2
               •    Ocean Spray® Diet Cran-Lemonade™
     3         •    Ocean Spray® Cran-Mango™
     4         •    Ocean Spray® Ruby Cranberry
               •    Ocean Spray® 100% Citrus Tangerine Orange
     5
               •    Ocean Spray® 100% Citrus Mango Pineapple
     6         •    Ocean Spray® Cran-Tropical™ Juice Drink
     7         •    Ocean Spray® Light Cranberry Apple
               •    Ocean Spray® Diet Cran-Mango™
     8
               •    Ocean Spray® Light Ruby Red
     9         •    Ocean Spray® Blueberry Juice Cocktail
    10         •    Ocean Spray® Blueberry Pomegranate
               •    Ocean Spray® Diet Blueberry Pomegranate
    11
               •    Ocean Spray® Pomegranate Cranenergy™
    12         •    Ocean Spray® Light Cran-Pomegranate™
    13         •    Ocean Spray® Wave ™ Mango Pineapple
               •    Ocean Spray® Raspberry Cranenergy™
    14
               •    Ocean Spray® Diet Cran-Blackberry™
    15         • Ocean Spray® New Light 50 Cranberry Raspberry.
    16         A.      Excluded from the Settlement Class are (1) any judicial officer
    17   presiding over the action; (2) the Defendant, its subsidiaries, parent companies,
    18   successors, predecessors, and any entity in which Defendant or its parent has a
    19   controlling interest, and each of their current or former officers, directors, and
    20   employees; (3) legal representatives, successors, or assigns of any such excluded
    21   person; and (4) any person who properly executes and files a timely request for
    22   exclusion.
    23         7.      The Court conditionally certifies the proposed Settlement Class, and
    24   finds that the requirements of Rule 23(a) are satisfied, for settlement purposes only,
    25   as follows:
    26                 a.    Pursuant to Federal Rule of Civil Procedure 23(a)(1), the
    27   members of the Settlement Class are so numerous that joinder of all members is
    28   impracticable.
                                             -4-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10614 Page 79 of
                                      84



     1                 b.    Pursuant to Federal Rule of Civil Procedure 23(a)(2), the Court
     2   determines that there are common issues of law and fact for the Settlement Class.
     3                 c.    Pursuant to Federal Rule of Civil Procedure 23(a)(3), the claims
     4   of the Class Representatives are typical of the Settlement Class that they represent.
     5                 d.    Pursuant to Federal Rule of Civil Procedure 23(a)(4), Plaintiffs
     6   Crystal Hilsley and William Riley will fairly and adequately represent the interests
     7   of all members of the Settlement Class. The interests of Ms. Hilsley and Mr. Riley
     8   are not antagonistic to those of the Settlement Class. Ms. Hilsley and Mr. Riley are
     9   represented by counsel who are experienced and competent in the prosecution of
    10   complex class action litigation. Accordingly, the Court hereby appoints Plaintiffs
    11   Crystal Hilsley and William Riley as Class Representatives for the Settlement Class.
    12         8.      The Court further finds that the requirements of Federal Rules of Civil
    13   Procedure 23(b)(3) and (b)(2) are satisfied, for settlement purposes only, as follows:
    14                 a.    Questions of law and fact common to the members of the
    15   Settlement Class predominate over questions that may affect only individual
    16   members; and
    17                 b.    A class action is superior to all other available methods for the
    18   fair and efficient adjudication of this controversy.
    19         9.      The Court has reviewed the content of the Parties’ proposed Notice
    20   Plan, the long-form and short-form Notices, and the Claim Form and finds that they
    21   satisfy the requirements of Federal Rule of Civil Procedure 23(c)(2), Federal Rule
    22   of Civil Procedure 23(e)(1), and the requirements of the Due Process Clause of the
    23   United States Constitution. Accordingly, the Court approves the Notices and the
    24   Claim Form.
    25         10.     The Court further approves the methods for giving notice of the
    26   settlement to the members of the Settlement Class, as reflected in the Settlement
    27   Agreement and proposed in the Parties’ Joint Motion for Preliminary Approval. In
    28   addition to the Notices, the Court has also reviewed the notice procedures and finds

                                             -5-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10615 Page 80 of
                                      84



     1   that the members of the Settlement Class will, thereby, receive the best notice
     2   practicable under the circumstances. The Court also approves payment of the costs
     3   of notice as provided for in the Settlement Agreement. The Court finds that the notice
     4   procedures, carried out with reasonable diligence, will constitute the best notice
     5   practicable under the circumstances and will satisfy the requirements of Federal Rule
     6   of Civil Procedure 23(c)(2), Federal Rule of Civil Procedure 23(e)(1), and the Due
     7   Process Clause of the United States Constitution.
     8         11.    The Court preliminarily finds that the following counsel fairly and
     9   adequately represent the interests of the Settlement Class and hereby appoints the
    10   Law Offices of Ronald A. Marron, APLC and the Law Office of David Elliot as
    11   Settlement Class Counsel (“Class Counsel”) pursuant to Federal Rule of Civil
    12   Procedure 23(g).
    13         12.    The Court further approves the appointment of Classaura LLC, or an
    14   equivalent class action administrator identified by the Parties to administer and
    15   oversee, among other things, the processing, handling, reviewing, and approving of
    16   claims made by Claimants; communicating with Claimants; and distributing
    17   payments to Authorized Claimants whose Claim Forms have been accepted and
    18   validated.
    19         13.    The Court directs that pursuant to Federal Rule of Civil Procedure
    20   23(e)(2) a hearing will be held on [____________], 2020, to consider final approval
    21   of the settlement (the “Final Approval Hearing”) including, but not limited to, the
    22   following issues: (a) whether the Settlement Class should be finally certified for
    23   settlement purposes only; (b) the fairness, reasonableness, and adequacy of the
    24   settlement; (c) Class Counsel’s application for an award of attorneys’ fees and costs;
    25   and (d) approval of incentive awards to the Class Representatives. The Final
    26   Approval Hearing may be adjourned by the Court and the Court may address the
    27   matters set out above, including final approval of the settlement, without further
    28

                                             -6-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10616 Page 81 of
                                      84



     1   notice to the Settlement Class other than notice that may be posted at the Court and
     2   on the Settlement Website.
     3         14.    Any member of the Settlement Class wishing to object (an “Objector”)
     4   to the proposed settlement and/or be heard at the Final Approval Hearing shall
     5   comply with the following procedures:
     6                a.    To object, a member of the Settlement Class, individually or
     7   through counsel, must file a written objection with the Court, with a copy delivered
     8   to Class Counsel and Defendant’s Counsel at the addresses set forth below:
     9
               Ronald A. Marron
    10         LAW OFFICES OF RONALD A. MARRON
    11         651 Arroyo Drive
               San Diego, CA 92103
    12
               Email: ron@consumersadvocates.com
    13
               Rick L. Shackelford
    14         GREENBERG TRAURIG, LLP
    15         1840 Century Park East, Suite 1900
               Los Angeles, CA 90067
    16
               Email: ShackelfordR@gtlaw.com
    17
                      b.    A written objection filed with the Court regarding or related to
    18
         the settlement shall contain all of the following information: (a) a reference, in its
    19
         first sentence, to the Litigation, Hilsley v. Ocean Spray Cranberries, Inc., Case No.
    20
         3:17-CV-2335-GPC-MDD; (b) the Objector’s full, legal name, residential address,
    21
         telephone number, and email address (and the Objector’s lawyer’s name, business
    22
         address, telephone number, and email address if objecting through counsel); (c) a
    23   statement describing the Objector’s membership in the Settlement Class, including
    24
         a verification under oath as to the date, name of the Products purchased, and the
    25
         location and name of the retailer from whom the Objector purchased the Products,
    26   and all other information required by the Claim Form; (d) a written statement of all
    27   grounds for the objection, accompanied by any legal support for such objection; (e)
    28   copies of any papers, briefs, or other documents upon which the objection is based;
                                             -7-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10617 Page 82 of
                                      84



     1   (f) a list of all persons who will be called to testify in support of the objection; (g) a
     2   statement of whether the Objector intends to appear at the Final Approval Hearing
     3   (note: if the objector intends to appear at the Final Approval Hearing through
     4   counsel, the objection must also state the identity of all attorneys representing the
     5   objector who will appear at the Final Approval Hearing); (h) a list of the exhibits
     6   that the Objector may offer during the Final Approval Hearing, along with copies of
     7   such exhibits; and (i) the objector’s signature.        In addition, Settlement Class
     8   Members, if applicable, must include with their Objection (a) the identity of all
     9   counsel who represent the objector, including former or current counsel who may be
    10   entitled to compensation for any reason related to the objection; (b) a detailed list of
    11   any other objections submitted by the Settlement Class Member, or his/her counsel,
    12   to any class actions submitted in any court, whether state or federal, in the United
    13   States in the previous five (5) years.
    14                c.     Any member of the Settlement Class who files and serves a
    15   timely written objection in accordance with this Order may also appear at the Final
    16   Approval Hearing, to the extent permitted by the Court, either in person or through
    17   an attorney hired at the Settlement Class member’s expense, to object to the fairness,
    18   reasonableness, or adequacy of the proposed settlement.
    19         15.    Members of the Settlement Class who elect not to participate in the
    20   settlement (i.e., “opt-out”) must submit a written Request for Exclusion that is
    21   postmarked no later than [____________], 2019.
    22         16.    Any member of the Settlement Class who fails to timely submit a
    23   Request for Exclusion shall be bound by all subsequent proceedings, orders, and the
    24   Final Judgment (including the Settlement), even if he or she has a pending, or
    25   subsequently initiates, litigation, arbitration, or any other proceeding against Ocean
    26   Spray relating to the Released Claims.
    27         17.    In order to participate in the settlement and receive a cash payment from
    28   the Settlement Fund, members of the Settlement Class must properly complete a

                                             -8-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10618 Page 83 of
                                      84



     1   Claim Form (online or in paper format) and submit it to the Settlement
     2   Administrator. To be effective, any such Claim Form must be postmarked or
     3   submitted on the Internet at www.NoArtificialFlavorsLitigation.com no later than
     4   [____________], 2019 and must otherwise comply with the procedures and
     5   instructions set forth in the Claim Form.
     6         18.    The deadlines for key events are as follows:
     7     EVENT                                      DEADLINE
     8     Publishing Notice
     9     Filing of papers in support of Final
    10     Approval      and    Class    Counsel’s
    11     Application for Attorneys’ Fees and
    12     Expenses
    13     Deadline for submitting Claim Forms
    14     Filing an Objection with the Court, or
    15     submitting a Request for Exclusion to
    16     the Settlement Administrator
    17     Filing of response to Objections
    18     Final Approval Hearing
    19         19.    To the extent not otherwise defined herein, all defined terms in this
    20   Order shall have the meaning assigned to them in the Settlement Agreement.
    21         20.    In the event the settlement does not become effective for any reason,
    22   the Parties shall be restored to their respective pre-settlement positions in the action,
    23   including with regard to any agreements concerning tolling and similar agreements,
    24   and the entire Settlement Agreement shall become null and void. Additionally, the
    25   entire amount of the Settlement Fund (to the extent it was deposited) shall be
    26   promptly returned to Ocean Spray, with any interest accrued thereon.
    27         21.    Nothing in this Preliminary Approval Order, the Settlement Agreement,
    28   or any documents or statements related thereto (1) is, or may be used as, an
                                             -9-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 232-3 Filed 11/08/19 PageID.10619 Page 84 of
                                      84



     1   admission of, or evidence of, the validity of any Released Claim, or of any
     2   wrongdoing or liability of Ocean Spray, or of the propriety of Class Counsel to
     3   maintain the action as a class action; or (2) is, or may be used, as an admission of,
     4   or evidence of, any fault or omission of Ocean Spray in any civil, criminal, or
     5   administrative proceeding in any court, administrative agency, or other tribunal,
     6   except that Ocean Spray may file the Settlement Agreement or the Final Judgment
     7   in any action that may be brought against any Released Person in order to support a
     8   defense or counterclaim based on principles of res judicata, collateral estoppel,
     9   release, good faith settlement, judgment bar, reduction, or any other theory of claim
    10   preclusion or issue preclusion or similar defense or counterclaim.
    11         22.     All activity in the action with respect to Ocean Spray shall be stayed
    12   unless and until the Settlement Agreement is terminated pursuant to its terms and
    13   conditions.
    14         23.     Upon final approval of the Settlement, all Class Members who do not
    15   timely and validly exclude themselves from the Class shall be forever enjoined and
    16   barred from asserting any of the matters, claims, or causes of action released
    17   pursuant to the Settlement Agreement against any of the Released Parties, and any
    18   such Class Member shall be deemed to have forever released any and all such
    19   matters, claims, and causes of action against any of the Released Parties as provided
    20   for in the Agreement.
    21         24.     The Court shall retain continuing jurisdiction over the Parties and the
    22   implementation and enforcement of the terms of the Settlement Agreement, and to
    23   assure that all payments and other actions required of any of the Parties by the
    24   Settlement Agreement are properly made or taken.
    25   IT IS SO ORDERED.
    26
    27   DATED_______, 2019                            ___________________________
    28                                                 HON. GONZALO P. CURIEL
                                                       United States District Judge
                                             -10-
                       Hilsley v. Ocean Spray Cranberries, Inc., Case No. 3:17-CV-2335
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                        OF CLASS ACTION SETTLEMENT
